

Exhibit 10.10








CONFIDENTIAL PORTIONS OF THIS AMENDED AND RESTATED LICENSE AMENDMENT HAVE BEEN
OMITTED PURSUANT TO REGULATION S-K ITEM 601(b)(10)(iv) OF THE SECURITIES ACT OF
1933, AS AMENDED. CERTAIN CONFIDENTIAL INFORMATION HAS BEEN EXCLUDED FROM THIS
EXHIBIT BECAUSE IT (i) IS NOT MATERIAL AND (ii) WOULD LIKELY CAUSE COMPETITIVE
HARM TO 9 METERS BIOPHARMA, INC. IF PUBLICLY DISCLOSED. THE REDACTED TERMS HAVE
BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE PLACES WITH EMPTY BRACKETS
INDICATED BY [ ].




AMENDED AND RESTATED LICENSE AGREEMENT
This AMENDED AND LICENSE AGREEMENT (this “Agreement”) is entered into effective
May 1, 2020 (the “A&R Effective Date”) by and between Naia Rare Diseases, Inc.,
a Cayman Islands corporation with a principal office at 336 Bon Air Center, P.O.
Box 341, Greenbrae, CA 94904 (“Naia”), and Amunix Pharmaceuticals, Inc., a
Delaware corporation with a principal office at 500 Ellis Street, Mountain View,
CA 94043 (“Amunix”), referred to collectively as the “Parties” and individually
as the or a “Party”.
BACKGROUND


A.Amunix and Naia are parties to that certain License Agreement dated as of
December 9, 2014 (the “Existing License Effective Date”), as amended September
22, 2016, March 29, 2017, and January 14, 2019 (the “Existing License”).
B.Amunix and Naia wish to amend and restate the Existing License as set forth
herein in order to, inter alia, facilitate the acquisition of Naia’s assets
and/or business related to the subject matter hereof by Innovate
Biopharmaceuticals, Inc. (“INN”) or an Affiliate thereof (which acquisition will
include the assignment (by operation of law) of this Agreement to INN or an
Affiliate thereof).
NOW, THEREFORE, the Parties, intending to be legally bound, hereby agree as
follows:
ARTICLE 0
AMENDMENT AND RESTATEMENT
The Parties hereby agree that, effective as of the A&R Effective Date, the
Existing License is hereby amended and restated to reflect the terms and
conditions set forth in this Agreement
ARTICLE 1
DEFINITIONS





--------------------------------------------------------------------------------





The following initially capitalized terms have the following meanings as used in
this Agreement, derivative forms of them shall be interpreted accordingly, and
the words “includes,” “including” and other conjugations of the verb “to
include” shall be deemed followed by the phrase “without limitation” (and
drawing no implication from the inconsistent actual inclusion or non-inclusion
of such phrase in the text):
1.1“Active Moiety” means the portion of a Research Construct and/or Licensed
Product, in either case, that is an engineered protein sequence, non-naturally
occurring protein sequence, or a native protein sequence (including analog
derivatives based on a native sequence) with binding affinity to a Target Set
that is responsible for biological activity. Active Moieties can bind to one or
multiple targets. For avoidance of doubt, Active Moiety does not include an XTEN
Sequence.


1.2“Affiliate” means any corporation, company, firm, partnership or other entity
that directly or indirectly controls, is controlled by or is under common
control with either Party to this Agreement. For purposes of this definition,
“control” means the ownership, directly or indirectly, of fifty percent (50%) or
more of the issued share capital or shares of stock entitled to vote for the
election of directors, in the case of a corporation, fifty percent (50%) or more
of the equity interests, in the case of any other entity, or the legal power to
direct or cause the direction of the general management and policies of the
entity in question.


1.3“Amunix Background Technology” means any Know-How or Amunix Listed Patents
relating to the composition of matter, properties, use, or manufacture of XTEN
Sequences or Licensed Products, which Know-How and Amunix Listed Patents in each
case (a) are Controlled by Amunix or an Affiliate thereof and (b) in the case of
Know-How, exists as of and/or was conceived prior to the Existing License
Effective Date, or is developed or obtained by Amunix or an Affiliate thereof
independently of the Agreement without the use of Naia’s Confidential
Information, and in the case of Amunix Listed Patents, claims or discloses
inventions conceived prior to the Existing License Effective Date or developed
by Amunix or an Affiliate thereof independently of this Agreement without the
use of Naia’s Confidential Information, or was obtained by Amunix not from Naia
or its Affiliate, and in each case all Intellectual Property related to such
Know-How and Amunix Listed Patents Controlled by Amunix or an Affiliate thereof,
subject to Section 9.5. For purposes of clarity, Amunix Background Technology
does not include the formulation(s) or other embodiment(s) of Research
Constructs or Licensed Product made by Amunix or an Affiliate thereof pursuant
to the Research Plan (as defined in the Existing License).


1.4 “Amunix Improvements” means any Know-How, invention or discovery (and all
Intellectual Property claiming or covering such invention or discovery) (a)
conceived, discovered, or made in the course of the Research Program (as defined
in the Existing License) or otherwise in connection with this Agreement by
either Party (or any Affiliate thereof), solely or jointly with the other Party
(or any Affiliate thereof) or (b) conceived, discovered, or made by or on behalf
of Naia (or any Affiliate thereof) or any Sublicensee in the development or
commercialization of the Licensed Product or any Backup Molecule, in each of
cases (a) and (b), whether patentable or not, to the extent such Know-How,
invention or discovery is (i) related solely to Amunix Background Technology
concerning XTEN Sequences or (ii) (1) directly related to XTEN Sequences, but


2

--------------------------------------------------------------------------------





excluding modifications to Naia Background Technology or Naia Improvements for
use with XTEN Sequences, and (2) severable from Naia Background Technology. For
purposes of clarity, (x) Amunix Improvements includes (I) any and all
derivative, modified, or truncated amino acid sequence compositions of XTEN
Sequences conceived, discovered, or made in connection with this Agreement by
either Party(or any Affiliate thereof), solely or jointly with the other Party
(or any Affiliate thereof), or any Sublicensee, (II) any XTEN Modifications
conceived or discovered by either Party (or any Affiliate thereof), solely or
jointly with the other Party (or any Affiliate thereof), or any Sublicensee as a
result of Naia’s, its Affiliate’s, or Sublicensee’s exercise of any rights
granted by Amunix under this Agreement or knowledge of Amunix’s Confidential
Information, or (III) methods of making such amino acid sequence compositions
conceived, discovered, or made in the course of the Research Program or
otherwise in connection with this Agreement by either Party (and in each case of
clauses (I) – (III) all Intellectual Property claiming or covering such
invention or discovery) and, notwithstanding anything to the contrary, (y)
Amunix Improvements do not include, to the extent conceived, generated, or
invented by or on behalf of Naia, any Affiliate thereof, or any Sublicensee,
solely or jointly with Amunix, any Affiliate thereof, or any Third Party, any
methods or uses for the treatment of indications or treatment regimens for
Licensed Products or XTEN Sequences.


1.5 “Amunix Intellectual Property” means Amunix Background Technology, Amunix
Improvements, Amunix Listed Patents, and Product-specific Patents.
1.6 “Amunix Listed Patents” means (a) all Patents and patent applications listed
in Exhibit A (as may be periodically updated by written notice from Amunix to
Naia) and any and all divisionals, continuations, continuations-in-part, patents
of addition and substitutions of any of the foregoing, all patent applications
(including provisional and utility applications) claiming priority to the
patents and patent applications listed in Exhibit A, in each case that Cover
XTEN Sequences (“XTEN Patents”) or Research Constructs (including any Licensed
Products); (b) all Patents issuing on any of the foregoing that Cover XTEN
Sequences or Research Constructs (including any Licensed Product); (c) all
reissues, reexaminations, renewals and extensions of any of the foregoing that
Cover XTEN Sequences or Research Constructs (including any Licensed Products);
(d) all counterparts to the foregoing in other countries that Cover XTEN
Sequences or Research Constructs (including any Licensed Products); and (e) all
Supplementary Protection Certifications, restoration of patent term and other
similar rights of Amunix or its Affiliates based on any of the foregoing.
1.7 “Amunix Patents” means Patents included within the Amunix Intellectual
Property.
1.8 “Backup Molecule” means, with respect to the Licensed Product, the up to
three (3) total Research Constructs developed by Naia, its Affiliates, or
Sublicensees for development pursuant to Section 2.3, which in each case contain
the same or functionally equivalent Active Moieties as the Lead Molecule and no
additional Active Moieties.
1.9 “Calendar Quarter” means a financial quarter based on the fiscal year that
is used by Naia and its Affiliates for internal and external reporting purposes;
provided, however, that the first Calendar Quarter for the first Calendar Year
extends from the A&R Effective Date to the end of the


3

--------------------------------------------------------------------------------





then current Calendar Quarter and the last Calendar Quarter extends from the
first day of such Calendar Quarter until the effective date of the termination
or expiration of the Agreement.
1.10 “Calendar Year” means the period beginning January 1 and ending December
31, unless otherwise agreed to by the Parties for such intervals that may begin
during the course of a given year.
1.11 “Change of Control” means the occurrence of any of the following: (a) a
Party enters into a merger, consolidation, stock sale or sale or transfer of all
or substantially all of its assets or business (or that portion thereof to which
this Agreement relates), or other similar transaction or series of transactions
with a Third Party; or (b) any transaction or series of related transactions in
which any Third Party or group of Third Parties acquires beneficial ownership of
securities of a Party representing more than fifty percent (50%) of the combined
voting power of the then outstanding securities of such Party. Notwithstanding
the foregoing, (1) a stock sale to underwriters of a public offering of a
Party’s capital stock or other Third Parties solely for the purpose of financing
or a transaction solely to change the domicile of a Party or (2) a shift in the
majority of the voting power of Naia as a resulting of a financing in which Naia
issues convertible preferred shares or other securities to investors (including
existing investors) in an arm’s length transaction shall not constitute a Change
of Control.
1.12 “Commercially Reasonable Efforts” means, with respect to each Party’s
obligations under this Agreement, the carrying out of such obligations with a
level of effort and resources consistent with the commercially reasonable
practices of a similarly situated company with similar rights in the
pharmaceutical or biotechnology industry that would be applied to the research,
development or commercialization, as applicable, of a similar technology with
similar market potential.
1.13 “Confidential Information” of a Party means any and all information
disclosed by or on behalf of such Party or an Affiliate thereof to the other
Party or an Affiliate thereof under this Agreement, whether in oral, written,
graphic or electronic form.
1.14 “Control”, “Controls”, or “Controlled by” means, with respect to any
Intellectual Property right, the possession of (whether by ownership or license,
other than licenses granted pursuant to this Agreement) or the ability of a
Party to grant access to, or a license or sublicense of, such right as provided
for herein without violating the terms of any agreement or other arrangement
with any Third Party existing as of the first time such Intellectual Property
right is within the license (or sublicense) granted to the other Party
hereunder.
1.15    “Cover” (in all its verb and adjectival forms, such as “Covered” and
“Covers”) means (a) with respect to Valid Patent Claims in an issued patent,
that, in the absence of a license, the use, sale, or manufacture of the product
in question would infringe such Valid Patent Claim or (b) with respect to a
Valid Patent Claim in a pending application, that, in the absence of a license,
the use, offer for sale, sale, importation or manufacture of the product in
question would infringe such Valid Patent Claim, should such claims issue
substantially as pending.
1.16
“Development Stage” means each of the “Stages” detailed in Table 2.2.



4

--------------------------------------------------------------------------------





1.17 “FDA” means the U.S. Food and Drug Administration or its successor.
1.18 “Field” means the research, development, manufacture and sale of Licensed
Products for all diagnostic, therapeutic, prophylactic, or ameliorative
applications in humans, including the diagnosis, treatment and prevention of
disease, in all Indications and forms of administrations in humans.
1.19     “First Commercial Sale” means, with respect to a given Licensed
Product, when Net Sales are first generated in an arm’s length transaction and
shipment of the Licensed Product to a Third Party by Naia or its Affiliate or a
Sublicensee in a country in the Territory following applicable Regulatory
Approval of the Licensed Product in such country.


1.20    “Generic Product” shall mean, with respect to a Licensed Product sold by
Naia, an Affiliate thereof, or a Sublicensee hereunder, and on a
country-by-country basis, a product that (a) is marketed for sale in such
country by a Third Party for the same Indication as such Licensed Product (or an
Indication included within the Indication for which such Licensed Product is
sold); (b) contains the corresponding Licensed Product or substantial
equivalent(s) of the active pharmaceutical ingredient(s) of the corresponding
Licensed Product in such country; and (c) such product, as and to the extent
required, is approved through an abbreviated process (similar, with respect to
the United States, to an Abbreviated New Drug Applications under Section 505(j)
of the Federal Food, Drug and Cosmetic Act (21 USC 355(j)) or is approved as a
“Biosimilar Biologic Product” under Title VII, Subtitle A Biologics Price
Competition and Innovation Act of 2009, U.S.C. 262, Section 351 of the Public
Health Service Act, or, outside the United States, in accordance with European
Directive 2001/83/EC on the Community Code for medicinal products (Article 10(4)
and Section 4, Part II of Annex I) and European Regulation EEC/2309/93
establishing the Community procedures for the authorisation and evaluation of
medicinal products, each as amended, and together with all associated guidance,
and any counterparts thereof or equivalent process outside of the US or EU to
the foregoing, in each case that relies on or incorporates data generated by
Naia or any of its Affiliates or Sublicensees for the corresponding Licensed
Product under this Agreement in connection with such approval.


1.21    “GLP-1 Agreement” means that certain Second Amended and Restated License
Agreement between the Parties dated as of the A&R Effective Date (the “GLP-1
License”).


1.22    “IND” means an investigational new drug application filed with the FDA
as more fully defined in 21 C.F.R. § 312.3 or its equivalent in any country.


1.23    “Indication” means a disease or pathological condition for which a
separate pivotal clinical program is required and regulatory materials are filed
for the purpose of obtaining a Regulatory Approval.


1.24    “Intellectual Property” means Patents, trade secrets, copyrights,
trademarks, service marks and other intellectual property or proprietary rights
(including, without limitation,


5

--------------------------------------------------------------------------------





applications relating thereto) in any inventions, techniques, Know-How or
discoveries, whether or not patentable.


1.25    “Know-How” means all technical information, including inventions,
discoveries, unpatented and proprietary ideas, trade secrets, specifications,
instructions, processes, formulae, materials (including cell lines, vectors,
plasmids, nucleic acids and the like), methods, protocols, expertise and other
technology applicable to formulations, compositions or products or to their
manufacture, development, registration, use or marketing or to methods of
assaying or testing them or processes for their manufacture, formulations
containing them or compositions incorporating or comprising them, and including
all biological, chemical, pharmacological, biochemical, toxicological,
pharmaceutical, physical and analytical, safety, quality control, manufacturing,
preclinical and clinical data, instructions, processes, formula, and expertise.


1.26    “Lead Molecule” means the molecule comprised of an Active Moiety and a
single XTEN Sequence that is set forth on Exhibit B or such Backup Molecule that
may become the Lead Molecule as set forth in Section 2.3.


1.27    “Licensed Product” means (a) the Lead Molecule, (b) any of the up to
three (3) Backup Molecules that all share (i) the same or functionally
equivalent Active Moieties and (ii) a single XTEN Sequence, wherein the
combination of the Active Moieties and XTEN Sequence binds to GLP-2 receptor
Target, selected for development by Naia pursuant to Section 2.3, or (c) any
product incorporating the Lead Molecule or any such Backup Molecule.


1.28    “Naia Background Technology” means any Know-How and Patents relating to
the composition of matter, properties, use, or manufacture of Active Moieties,
proteins, peptides, nucleotide-based molecules or small molecules which Know-How
and Patents in each case (a) owned, licensed, or controlled by Naia or an
Affiliate thereof and (b) in the case of Know-How, exists as of and/or was
conceived prior to the Existing License Effective Date, or is developed or
obtained by Naia or an Affiliate thereof independently of the Agreement without
the use of Amunix’s Confidential Information, and in the case of Patents, claims
or discloses inventions conceived prior to the Existing License Effective Date
or developed by Naia independently of the Agreement without the use of Amunix’s
Confidential Information, or were obtained by Naia independently of the
Agreement after the Existing License Effective Date, and in each case all
Intellectual Property related to such Know-How and Patents.


1.29    “Naia Improvements” means any Know-How, invention or discovery (and all
Intellectual Property claiming or covering such invention or discovery)
conceived, discovered, or made by or on behalf of Naia, its Affiliates, or its
or their agents, Sublicensees, or contractors (other than Amunix), alone or
jointly with any Third Party, in the course of the Research Program or otherwise
in connection with this Agreement, whether patentable or not, that (i) are
directly related to GLP-2 receptor agonists and/or analogs of GLP-2 discovered
or invented by or on behalf of Naia, any Affiliate thereof, or any Sublicensee,
alone or jointly with any Third Party, and any Intellectual Property claiming or
Covering such invention or discovery, (ii) are methods or uses for the treatment
of indications or treatment regimens for Licensed Products or XTEN Sequences, or
(iii) comprise, or are related to, other active pharmaceutical ingredients or
therapeutic moieties. For the avoidance


6

--------------------------------------------------------------------------------





of doubt, (a) “Naia Improvements” excludes (I) any and all XTEN Sequences and
derivative, modified, or truncated amino acid sequence compositions of XTEN
Sequences conceived, discovered, or made in connection with this Agreement, or
as a result of using Amunix’s Confidential Information, by either Party (or any
Affiliate thereof), solely or jointly with the other Party (or any Affiliate
thereof), (II) any XTEN Modifications conceived, discovered, or made that were
enabled as a result of the exercise of rights granted by Amunix under this
Agreement, or as a result of using Amunix’s Confidential Information, by either
Party (or any Affiliate thereof), solely or jointly with the other Party (or any
Affiliate thereof), or (III) methods of making such amino acid sequence
compositions in (I) or (II) conceived, discovered, or made in connection with
this Agreement, or as a result of using Amunix’s Confidential Information, by
either Party or any Affiliate thereof, whether or not included in a composition
of any modified or unmodified GLP-2 and (b) such XTEN Sequences and sequence
variants thereof described in (a) shall be considered either “Amunix Background
Technology” or “Amunix Improvements”, as appropriate.


1.30    “Naia Intellectual Property” means Naia Background Technology and Naia
Improvements.


1.31    “Naia Patents” means Patents under Naia Intellectual Property.


1.32    “Net Sales” means the gross amounts invoiced and received by Naia, its
Affiliates, or Sublicensees for all sales or transfers of any Licensed Product
to Third Parties during the applicable Royalty Term for such Licensed Product,
less the following amounts to the extent actually incurred or paid by Naia, its
Affiliates, or Sublicensees with respect to such sales or transfers:


(a)trade, cash and quantity discounts, charge backs or rebates actually allowed
or taken, including discounts or rebates to governmental; wholesalers and other
distributors; pharmacies and other retailers; buying groups; health care
insurance carriers; pharmacy benefit management companies; regulatory
authorities; Third Parties associated with patient assistance programs; or
managed care organizations;
(b)credits or allowances actually given or made for rejection of, or return of
previously sold Licensed Products;
(c)any charges for insurance, freight, and other transportation costs directly
related to the delivery of Licensed Product to the extent included in the gross
invoiced price;
(d)any tax, tariff, duty or governmental charge levied on the sales, transfer,
transportation or delivery of the Licensed Product (including any tax such as a
value added or similar tax or government charge) borne by the seller thereof,
other than franchise or income tax of any kind whatsoever;
(e)any import or export duties or their equivalent borne by the seller; and
(f)wholesaler, distributor, and inventory management fees.


7

--------------------------------------------------------------------------------





All aforementioned deductions shall only be allowable to the extent they are
commercially reasonable and determined in the ordinary course of business based
on its accounting standards and practices consistently applied across its
product lines and verifiable based on conventional industry practices. All such
discounts, allowances, credits, rebates, and other deductions shall, for
purposes of calculating Net Sales hereunder, when offered in conjunction with
discounts, allowances, credits, or rebates on other products sold for separately
stated prices, not be deducted hereunder to the extent offered as an enticement
or in exchange for purchasing such other products such that the Licensed Product
bears a disproportionate portion of such deductions as related to such other
products. Notwithstanding anything in this Agreement to the contrary, the
transfer of the Licensed Product between or among Naia, its Affiliates, and
Sublicensees will not be considered a sale, provided, that in the event an
Affiliate or Sublicensee is the end-user of Licensed Product, the transfer of
Licensed Product to such Affiliate or Sublicensee shall be included in the
calculation of Net Sales at the average selling price charged in the applicable
country in an arm’s length sale to a Third Party who is not an Affiliate or
Sublicensee in the relevant period. Net Sales will include the cash
consideration received on a sale and the fair market value of all non-cash
consideration. Disposition of Licensed Product for, or use of the Licensed
Product in, clinical trials or other scientific testing, as samples, or under
compassionate use, named patient sales, patient assistance, or test marketing
programs or other similar programs or studies where the Licensed Product is
supplied at or below cost shall not result in any Net Sales however if Naia or
any of its Affiliates or Sublicensees charges an amount for such Licensed
Product in excess of Naia’s, its Affiliates’, or its Sublicensees’ cost
therefor, the amount billed will be included in the calculation of Net Sales,
but for the sake of clarity such disposition or use of the Licensed Product
shall never constitute a First Commercial Sale.
If (i) the Licensed Product is sold and not invoiced separately in the form of a
combination product containing both the Licensed Product and one or more
independently therapeutically active pharmaceutical molecules (i.e., a chemical
entity performing a therapeutic or prophylactic function distinct from the
enhancement of the activity or bioavailability of the Licensed Product itself),
(ii) the Licensed Product is sold in a form that contains (or is sold bundled
for a single price with) a delivery device therefor (in either case ((i) or
(ii)), a “Combination Product”), or (iii) the Licensed Product is sold as both a
combination described in (i) and with a delivery device as set forth in (ii),
then Net Sales the purpose of calculating royalties owed under this Agreement
for sales of such Licensed Product sold in such a manner in a particular country
shall be determined as follows: first, Naia shall determine the actual Net Sales
of such Combination Product in such country (using the above provisions) and
then such amount shall be multiplied by the fraction A/(A+B), where A is the
weighted average sales price of the Licensed Product if and when sold separately
in finished form in such country, and B is the weighted average sales price of
any other active pharmaceutical molecule(s) and/or delivery device(s) in the
combination if and when sold separately in finished form in such country. If the
Licensed Product in the combination is not sold separately in finished form in
such country, Net Sales shall be calculated by multiplying actual Net Sales of
such Combination Product by the following formula: one (1) minus B / C where B
is the weighted average sale price(s) of the other active pharmaceutical
molecule(s) or delivery device(s) in the combination when sold separately in
finished form in such country and C is the weighted average sale price of the
Combination Product in such country (if there is more than one other active
pharmaceutical molecule(s) or delivery device(s), B shall equal the sum of all
such other active pharmaceutical molecules’ or delivery devices’ weighted
average sale prices in such country). If any other active


8

--------------------------------------------------------------------------------





pharmaceutical molecule(s) or delivery device(s) in the combination is not sold
separately in finished form in such country, Net Sales shall be calculated by
multiplying actual Net Sales of such Combination Product by a fraction A/C where
A is the weighted average sales price of the Licensed Product if sold separately
in finished form in such country and C is the weighted average sales price of
the Combination Product in such country. If neither the Licensed Product nor any
other active pharmaceutical molecule or delivery device in the Combination
Product is sold separately in finished form in the applicable country, the
adjustment to Net Sales for such country shall be determined by the Parties in
good faith to reasonably reflect the fair market value of the contribution of
the Licensed Product in the Combination Product to the total fair market value
of such Combination Product.
1.33    “Non-Royalty Sublicense Income” means payments received by Naia or an
Affiliate thereof as consideration for the grant of a sublicenses to Third
Parties with respect to Amunix Intellectual Property under this Agreement,
including, but not limited to, up-front payments, milestone payments, and the
like, but specifically excluding (i) royalties on the sale or distribution of
Licensed Product(s), (ii) funding received from a Sublicensee or an Affiliate
thereof, following execution of the applicable sublicense, for specific
research, development, or other services performed by Naia or an Affiliate
thereof with respect to Licensed Products following the execution of such
sublicense, to the extent such funding does not exceed Naia’s and its
Affiliates’ reasonable, documented cost of performing such research,
development, or other services, and (iii) purchases of Naia’s or its Affiliates’
equity or debt securities, to the extent the price paid therefor does not exceed
the fair market value thereof, as reasonably determined in good faith by Naia’s
Board of Directors


1.34    “Patent” means any patent application or patent anywhere in the world,
including all of the following kinds: provisional, utility, divisional,
continuation, continuation-in-part, and substitution applications; and utility,
re-issue, re-examination, renewal and extended patents, and patents of addition,
and any Supplementary Protection Certificates, restoration of patent terms and
other similar rights.


1.35    “Party” means Naia or Amunix.


1.36    “Phase I Clinical Trial” means, wherever in the world conducted, a study
in humans, the principal purpose of which is preliminary determination of safety
in healthy individuals or patients that would otherwise satisfy the requirements
of 21 C.F.R. § 312.21(a) in the U.S. or its foreign equivalent.


1.37    “Phase II Clinical Trial” means, wherever in the world conducted, a
study in humans of the short-term side effects and risks associated with a
product and its efficacy for the indication under investigation in such study,
that would otherwise satisfy the requirements of 21 C.F.R. § 312.21(b) in the
U.S. or its foreign equivalent.


1.38    “Phase III Clinical Trial” means, wherever in the world conducted, a
study in humans of the safety and efficacy of a product, which is prospectively
designed to demonstrate statistically whether such product is safe and effective
for use in the indication under investigation in a manner sufficient to file to
obtain Regulatory Approval to market and sell that product in the


9

--------------------------------------------------------------------------------





U.S. or any other country for the indication under investigation in such study
that would otherwise satisfy the requirements of 21 C.F.R. § 312.21(c) in the
U.S. or its foreign equivalent. Phase III Clinical Trials also include any and
all human clinical trials that serve as pivotal clinical trials, even if
officially designated as phase II clinical trials.


1.39    “Product-specific Patents” means all Patents that: (a) claim or Cover
inventions made by or on behalf of Naia, Amunix, any Affiliate of either of the
foregoing, or Sublicensees, or any combination of the foregoing, after the
Existing License Effective Date pursuant to this Agreement that relate directly
and specifically to (i) a composition that combines an XTEN Sequence with an
Active Moiety; (ii) a composition comprising the Licensed Product, or (iii)
methods of use of such a composition within (a)(i) or (a)(ii), except such
Patents, or inventions Covered thereby, that (x) directly relate to or Cover any
therapeutically active ingredients or moieties other than an XTEN Sequence or
Active Moiety or (y) would be included in Naia Improvements pursuant to clause
(ii) of the first sentence of Section 1.33; or (b) claim or Cover inventions
made prior to the Existing License Effective Date by or on behalf of Amunix or
an Affiliate thereof that relate specifically to (i) a composition that combines
an XTEN Sequence with an Active Moiety; (ii) a composition comprising the
Licensed Product, or (iii) methods of use of a composition within (b)(i) or
(b)(ii) that are subject to license under this Agreement and that are not XTEN
Patents. For clarity, an XTEN Patent that has one or more claims that Cover the
Licensed Product is not a Product-specific Patent.


1.40    “Regulatory Approval” means all approvals (including, where applicable,
pricing and reimbursement approval and schedule classifications), product and/or
establishment licenses, registrations or authorizations (including marketing
authorizations) of any governmental authority necessary for the development,
manufacture, use, marketing, sale or commercialization of a pharmaceutical
(including small molecule or biologic) product.


1.41    “Research Construct” means an individual molecule comprised of an Active
Moiety and a single XTEN Sequence, wherein 1) the molecule is created either as
a monomeric fusion protein or as a conjugate of an Active Moiety and an XTEN; 2)
the combination of the Active Moiety and XTEN Sequence binds to the GLP-2
receptor Target; and 3) the molecule was selected for research and evaluation
under a Research Plan in order to identify and select the Licensed Product, Lead
Molecule, or as a Backup Molecule for development by Naia.


1.42    “Side Letter” means that certain letter agreement, dated April __, 2020,
between Amunix and Naia.


1.43    “Stage Period” means the time period associated with each “Stage”
detailed in Table 2.42.


1.44    “Sublicensee” means a Third Party to which Naia, its Affiliate, or a
prior Sublicensee grants a sublicense of the rights granted to Naia under the
Product License in accordance with Section 2.4(b).




10

--------------------------------------------------------------------------------





1.45     “Sublicensee Background Technology” means any Know-How and Patents (a)
owned, controlled, or licensed by a Sublicensee or an Affiliate thereof and (b)
in the case of Know-How, exists as of and/or was conceived prior to the date of
such sublicense, or is developed or obtained by such Sublicensee or Affiliate
thereof independently of this Agreement (and such sublicense) without the use of
Amunix’s Confidential Information, and in the case of Patents, claims or
discloses inventions conceived prior to the date of such sublicense or developed
by Sublicensee or its Affiliates independently of the Agreement without the use
of Amunix’s Confidential Information, or were obtained by such Sublicensee or
its Affiliate independently of the Agreement after the date of such sublicense,
and in each case all Intellectual Property related to such Know-How and Patents.


1.46    “Target” means a biological target or cell receptor ligand to which an
Active Moiety has specific binding affinity.


1.47    “Target Set” means, with respect to a Research Construct and/or Licensed
Product, all Targets for which the Active Moiety contained within such Research
Construct and/or Licensed Product has demonstrated clinically relevant binding
affinity. For clarity, for purposes of the Agreement, the Parties agree that the
Target Set for the Lead Molecule and the Licensed Product is designated to be
GLP-2 receptor.


1.48    “Territory” means worldwide.


1.49    “Third Party” means any entity other than Naia, Amunix, or an Affiliate
of either Party.


1.50    “U.S. Dollar” and “$” each means United States dollars, the legal
currency of the United States.


1.51    “Valid Patent Claim” means a claim of a Patent, which claim is pending
and has not been finally abandoned or finally rejected or is issued and
unexpired and has not been found to be unpatentable, invalid or unenforceable by
a court or other authority having jurisdiction, from which decision no appeal is
taken, shall be taken or can be taken.


1.52    “XTEN Sequence” means each sequence shown on Exhibit C attached hereto,
as it may be amended from time to time by written agreement of the Parties, and
derivative, modified or truncated sequences encompassed by Amunix Improvements,
as well as XTEN Modifications generated pursuant to Section 2.4(c)(ii), below.
For avoidance of doubt, an XTEN Sequence does not include an Active Moiety with
which it may be combined in the formation of a Research Construct or Licensed
Product.




11

--------------------------------------------------------------------------------





ARTICLE 2
2.1Research Program.


(a)Lead Molecule. Naia has selected, and Amunix agrees, that the Lead Molecule
shall be that described on Exhibit B, which has a GLP-2 analog as its Active
Moiety and the Target Set therefor is GLP-2 receptor.
(b)Development Committee. Amunix and Naia will create a development committee
(“Development Committee”) comprised of three members; two from Naia and one from
Amunix. One of the representatives from Naia will chair the Development
Committee. The Development Committee will meet at least twice annually at
six-month intervals to review the progress of the collaboration and recommend
changes to the development program to Naia. The Development Committee will
continue to meet until the earlier of (1) approval of a Licensed Product by FDA,
EMEA or PMDA or (2) grant of a sub-license of the Licensed Product.


(c)Research Records. Amunix shall keep detailed, written records of all
activities performed under the Research Program (as defined under the Existing
License). In addition, each Party shall have the disclosure obligations under
Section 4.1.
2.2Research and Development Programs: Development Stages and Diligence
Requirements.
(a)The individual Development Stages for the development of the Licensed Product
under this Agreement, the Stage Periods for each Stage, extension periods
available and Extension Fees are set forth in Table 2.2. Two (2) alternative
diligence conditions, detailed in Sections 2.2(b) and 2.2(c), below, will govern
the requirement of Naia to diligently progress the Licensed Product through the
four (4) Development Stages in order to avoid Amunix having a right to cause
termination of the Agreement and reversion of rights to Amunix under Section
8.5(g). Naia can meet the diligence requirement by fulfilling either condition
during each Development Stage. For clarity, however, if the Stage End Event has
been achieved, the next Development Stage and its diligence conditions
automatically initiate.
(b)Diligence Condition 1. The terms and conditions of Section 2.2(c)
notwithstanding, so long as Naia (together with its Affiliates and Sublicensees)
expends in the aggregate the following minimum financial amounts in direct
support of development of the Licensed Product during each of the Development
Stages, Naia will be deemed to have performed with appropriate diligence such
that no extension fee is required to prevent Amunix from having a right of
termination of the Agreement:
(i)Stage 1: $[ ] in any consecutive [ ] ([ ]) month period during the Stage;
(ii) Stage 2: $[ ] in any consecutive [ ] ([ ]) month period during the Stage;


12

--------------------------------------------------------------------------------





(iii) Stage 3: $[ ] in any consecutive [ ] ([ ]) month period during the Stage;
and
(iv)Stage 4: $[ ] in any consecutive [ ] ([ ]) month period during the Stage.
If Naia (together with its Affiliates and Sublicensees) (i) fails to expend the
minimum financial amount during the indicated period, (ii) fails to pay the
Extension Fee under Diligence Condition 2, and (iii) fails to achieve the
applicable Stage End Event during the applicable Stage Period (as it may be
extended hereunder), Amunix shall have the right to terminate this Agreement
upon written notice given to Naia and, upon such termination and subject to
Section 8.5(g), below, certain rights will revert to Amunix.
(c)     Diligence Condition 2. If Naia (together with its Affiliates and
Sublicensees) fails to achieve a Stage End Event (as detailed in Table 2.2)
within the applicable Stage Period, Naia may extend such Stage Period for one or
more additional six (6) month periods, up to the maximum number of extensions
(detailed in Table 2.2 with respect to a given Stage), upon providing to Amunix
written notice and the corresponding extension fee (set forth in Table 2.2). If
(i) Naia fails to pay the extension fee, (ii) the Stage Period ends without the
applicable Stage End Event having been achieved by Naia (together with its
Affiliates and Sublicensees), and (iii) if Naia fails to expend the minimum
financial amount(s) pursuant to Section 2.2(b), then Amunix shall have the right
to terminate this Agreement upon written notice to Naia and, upon such
termination and subject to Section 8.5(g), below, certain rights will revert to
Amunix.
Table 2.2: Development Stages
Stage
Stage Initiation Event
Stage End Event
Stage Period
Maximum Number of Extensions
Extension Fee (USD)
1
[ ]
[ ]
[ ]
[ ]
$[ ]
2
[ ]
[ ]
[ ]
[ ]
$[ ]
3
[ ]
[ ]
[ ]
[ ]
$[ ]
4
[ ]
[ ]
[ ]
[ ]
$[ ]



(d) The Parties acknowledge and agree that (i) the achievement of any Stage End
Event for a particular Stage prior to the achievement of any preceding Stage’s
Stage End Event shall be considered achievement of such preceding Stage’s Stage
End Event for purposes of this Section 2.4(c).
(e)    Except for the cloning, expression, conjugation and characterization and
preclinical assay work and any other work performed by Amunix under a Research
Plan, Naia shall use Commercially Reasonable Efforts to perform, at Naia’s sole
cost and expense, all of the activities allocated to Naia under this Agreement,
including additional preclinical evaluations of the Research Constructs,
selection of the Lead Molecule, all subsequent clinical development and
regulatory activities, manufacturing and commercialization of the Licensed
Product. Amunix agrees to cooperate and reasonably assist Naia in its efforts
for research, development, and commercialization


13

--------------------------------------------------------------------------------





of the Licensed Product, including, regulatory and manufacturing activities, at
Naia’s cost and expense.
2.3     Backup Molecules. Naia, its Affiliates, or Sublicensees may make
modifications to the non-XTEN Sequence portion of the Lead Molecule, including
moving the whole XTEN Sequence to different locations in the subject Active
Moiety, modifying the Active Moiety (but maintaining functional equivalence with
the Active Moiety of the Lead Molecule) or changing the linkage between the XTEN
Sequence and the Active Moiety to generate up to three (3) Backup Molecules
which may be researched and developed in parallel with the Lead Molecule,
subject to the terms of this Agreement. The chemical structures of all Backup
Molecules for the Licensed Product must be disclosed to Amunix once a Backup
Molecule enters Stage 1. No Stage Periods are applicable (nor Extension Fees
required) for Backup Molecules as long as the Lead Molecule remains in
development consistent with the diligence requirements of Section 2.4. If a
Backup Molecule surpasses the development status (i.e., Stage) of the Lead
Molecule, such Backup Molecule becomes the “Lead Molecule” for the Licensed
Product.
2.4     Licenses.
(a)Product License. Amunix hereby grants and shall grant to Naia and its
Affiliates an exclusive, worldwide, royalty-bearing license, with rights of
sublicense as set forth in Section 2.4(b) and assignable with this Agreement
under Section 9.5, under the Amunix Listed Patents and Amunix Intellectual
Property, to make, have made, develop, have developed, use, have used, offer for
sale, sell, have sold, export, import and commercialize Licensed Products in the
Field (the “Product License”).
(b)Sublicense Rights.
(i) Naia and its Affiliates shall have the right to grant sublicenses (through
multiple tiers of sublicenses and sublicensees) of the Product License granted
in Section 2.4(a) to its Affiliates, and subject to Section 2.4(b)(ii) below, to
Third Parties solely as set forth in this Section 2.4(b) (each such sublicense
granted by Naia, any Affiliate thereof, or any prior Naia Sublicensee, a “Naia
Sublicense Agreement”). Naia shall remain primarily responsible for all
activities undertaken by any Sublicensee and any and all failures by any
Sublicensees to comply with the applicable terms of this Agreement. For clarity,
sublicensing by Naia shall not relieve Naia of its obligations under this
Agreement and Naia shall be responsible for all acts and omissions of any
Sublicensees in connection with the sublicensed rights.
(ii) Naia shall, within thirty (30) days after granting any Naia Sublicense
Agreement, notify Amunix of the grant of such sublicense and provide Amunix with
a true and complete copy of the Naia Sublicense Agreement, subject to any
reasonable redactions that may necessary to protect the proprietary technical
information of any Sublicensee. Each Naia Sublicense Agreement shall be
consistent with the terms and conditions of this Agreement. Naia will use


14

--------------------------------------------------------------------------------





Commercially Reasonable Efforts to enforce such Naia Sublicense Agreement
including, if deemed appropriate by Naia in its sole discretion, the termination
of such Naia Sublicense Agreement (for example, as Naia may deem appropriate in
the event of an uncured material breach by a Sublicensee). Each Naia Sublicense
Agreement shall include the following additional terms and conditions:
1.Each Sublicensee shall be bound by and subject to all applicable terms and
conditions of this Agreement in the same manner and to the same extent as Naia
is bound thereby; and
2.Naia shall have rights, ownership and/or licenses to Amunix Improvements and
Product-specific Patents generated by such Sublicensee in order to pass through
rights, ownership and/or licenses to Amunix as required hereunder as if such
Intellectual Property were generated by Naia under this Agreement.
(c)License Restrictions.


(i)Naia shall not, shall ensure that its Affiliates do not, and shall include a
covenant substantially similar to this sentence in each Naia Sublicense
Agreement requiring that the applicable Sublicensee and its Sublicensees do not,
in each case, use or practice any Amunix Intellectual Property outside the scope
of the license granted to Naia under Sections 2.4(a), except to the extent such
use or practice is permitted under the grant of rights to such Amunix
Intellectual Property under a separate agreement granting Naia, its Affiliate,
or such Sublicensee the right to such use or practice of such Amunix
Intellectual Property, and Naia shall use Commercially Reasonable Efforts to
enforce such above-referenced covenant against Sublicensees.
(ii)The Product License granted in Section 2.4(a) does not include the right for
Naia, its Affiliates or Sublicensees to modify the sequence or length of any
XTEN Sequence licensed hereunder (an “XTEN Modification”). For avoidance of
doubt, the foregoing shall not restrict Naia, its Affiliates, or Sublicensees
from making Backup Molecules in accordance with Section 2.3. Naia, its
Affiliates, or Sublicensees must notify Amunix of any Backup Molecules that are
progressed to IND-enabling toxicology studies and/or subsequent developmental
stages. If, during the development of the Licensed Product, Naia, its
Affiliates, or Sublicensees believes that the XTEN Sequence selected for the
Licensed Product needs an XTEN Modification, Naia will so notify Amunix, and the
Parties will cooperate in good faith to consider what XTEN Modification is
appropriate. If, after consultation, Naia, its Affiliates, or Sublicensees
desire to utilize such XTEN Modification and the Parties do or do not reach
agreement as to the mechanism or the nature of such XTEN Modification, Naia, its
Affiliates, or Sublicensees shall be entitled to make such XTEN Modification,
provided that the making of such XTEN Modification would not result in any
material, adverse effect on Amunix Intellectual Property and Naia communicates
the details of such XTEN Modification to Amunix prior to performing and
incorporating the XTEN Modification into any Backup Molecule or the Licensed
Product and provides Amunix an updated Exhibit B, which updated Exhibit B shall
be a part of this Agreement. Naia shall have the right to designate up to three
(3) Backup Molecules under the Product License granted under Section 2.4(a).


15

--------------------------------------------------------------------------------





(d)Government Rights. The foregoing grant of license rights under Section 2.4(a)
and 2.4(b) shall be subject to: (i) the retained rights of the U.S. Government
under 35 U.S.C. § 200 et seq. and 37 C.F.R. § 401, if any, and (ii) an
obligation under 35 U.S.C. § 204, if applicable, that Licensed Products be
manufactured substantially in the United States, unless Naia obtains a waiver
from the appropriate federal agency.
(e)Naia License. Naia hereby grants and shall grant to Amunix a worldwide,
royalty-free, non-exclusive license, including the right to sublicense, under
any Know-How conceived, discovered, or made by Naia, its Affiliates or
Sublicensees in connection with this Agreement or as a result of using Amunix’s
Confidential Information, whether patentable or not, to the extent such Know-How
is directly and specifically related to XTEN Sequences (and not any therapeutic
moieties conjugated thereto), excluding modifications to Naia Background
Technology or any Sublicensee Background Technology, or Naia Improvements for
use with XTEN Sequences, and severable from Naia Background Technology and
Sublicensee Background Technology, to make, have made, develop, use, offer for
sale, sell, export, import and commercialize products comprising XTEN Sequences
or XTEN Modifications included within Amunix Improvements, provided that such
license shall not (i) during the term of this Agreement, include any rights to
make, have made, develop, use, offer for sale, sell export, import and
commercialize Licensed Products (as defined under this Agreement) or (ii)
include any rights to any active pharmaceutical ingredients, peptides, proteins,
or other therapeutic moieties that may be conjugated with XTEN Sequences.
(f)No Implied License. Except as explicitly set forth in this Agreement, neither
Party grants to the other Party any license, express or implied, under its
Intellectual Property rights.
ARTICLE 3
FINANCIALS
3.1License Fee. Amunix acknowledges that Naia has paid to Amunix (i) [ ] U.S.
Dollars ($[ ]) required by Section 3.1 of the Existing License, (ii) [ ] U.S.
Dollars ($[ ]) in consideration of the extension of the Stage 1 (as defined,
solely for purposes of this Section 3.1, in the Existing License) start date to
[ ] and the end date of Stage 1(as defined, solely for purposes of this Section
3.1, in the Existing License) to [ ], and (iii) [ ] U.S. Dollars ($[ ]) in
satisfaction of its initial payment obligation under Section 3.3 of the Existing
License.


3.2Milestone Payments. Upon the achievement of each milestone event set forth in
Table 3.2 by Naia, its Affiliates, or Sublicensees with respect to a Licensed
Product (each, a “Milestone Event”), Naia shall pay to Amunix the corresponding
non-refundable, non-creditable amount set forth in the following table (each, a
“Milestone Payment”):




16

--------------------------------------------------------------------------------





Table 3.2: Milestone Events and Payments


Milestone Event
Milestone Payments for the Licensed Product
[ ]
$[ ]
[ ]
$[ ]
[ ]
$[ ]
[]
$[ ]
[ ]
$[ ]
[ ]
$[ ]
[ ]
$[ ]
[ ]
$[ ]
[ ]
$[ ]
[ ]
$[ ]
[ ]
$[ ]
[ ]
$[ ]

* [ ]
** [ ]


(a)With the exception of payment of Net Sales Milestones, as set forth in
Section 3.2(b), below, each Milestone Payment is due within thirty (30) days
after the occurrence of the Milestone Event triggering the payment per the terms
of Section 3.5. Naia shall promptly notify Amunix of the achievement of each
Milestone Event triggering a Milestone Payment, including those achieved by a
Sublicensee. Failure to pay a given Milestone Payment invoice shall be
considered a material breach and the basis for termination of the Agreement
under Section 8.4(a), if uncured. Notwithstanding anything herein to the
contrary, Naia shall only be required to pay each Milestone Payment under Table
3.2 once, regardless of the number of Licensed Products, formulations thereof,
indications therefor, or Sublicensees with respect thereto or the number of
times a given Milestone Event is achieved.


(b)Sales Milestones. For the Licensed Product, Naia shall make each of the
one-time, non-refundable, non-creditable sales milestone payments to Amunix when
the aggregate Net Sales of such Licensed Product in the Territory in a Calendar
Year first reaches the amount specified in Table 3.2, above. Naia shall pay to
Amunix such amount in accordance with Section 3.4 within sixty (60) days after
the end of the Calendar Year during which such sales milestone event is
achieved. Naia shall notify Amunix of the achievement of each sales milestone
event triggering a payment hereunder within sixty (60) days of such achievement.
If more than one sales milestone event is achieved in any Calendar Year, all
applicable milestone payments will be due. For clarity, each sales milestone of
Table 3.2 shall only be paid the first time the Licensed Product achieves such
Milestone Event.
(c)Non-Royalty Sublicense Income Consideration. Should Naia or an Affiliate
thereof enter into a Naia Sublicense Agreement with one or more Third Parties to
further exploit the licensed technology in a specific territory, then Naia shall
pay Amunix [ ] percent ([ ]


17

--------------------------------------------------------------------------------





%) of any Non-Royalty Sublicense Income received thereunder within [ ] ([ ])
days after receipt of such payments from its Sublicensee(s). Such payments will
be credited against (i) any subsequent payments owed by Naia under this Article
3 and (ii) any Milestone Payments triggered by a Milestone Event that also
triggered the payment of any corresponding Non-Royalty Sublicense Income.
(d) Change of Control. [ ]
3.3    Royalties.


(a)Licensed Products Covered by Valid Claim: Base Royalty Percentage. During the
Royalty Term for a particular Licensed Product in a particular country, and
subject to Section 3.3(c), Naia shall pay to Amunix a royalty of the aggregate
annual worldwide Net Sales for the Licensed Product in those countries as to
which the Royalty Term remains in effect as follows:


Royalty Percentage of
Net Sales
Aggregate Worldwide Net Sales for the Licensed Product During a Particular
Calendar Year
[ ]%
Under $[ ]
[ ]%
$[ ] - $[ ]
[ ]%
Above $[ ]



(b)Licensed Products Not Covered by Valid Claim. If a Licensed Product is not
Covered by a Valid Claim of the Amunix Patents in a country where such Licensed
Product is sold, then the applicable royalty rate above for such Licensed
Product in such country shall be reduced by [ ] percent ([ ]%) for such country.
(c)Royalty Offset. The royalty paid to Amunix under this Article 3 shall be
reduced by [ ] percent ([ ]%) of the amount of any royalty or other
consideration that Naia, an Affiliate thereof, or a Sublicensee pays to a Third
Party under licenses that Naia reasonably determines to be necessary in
connection with the research, development, manufacture, use or sale of the
Licensed Product in a given country. Further notwithstanding the above, the
royalty obligation payable to Amunix will be reduced such that the total
royalties paid by Naia and its Affiliates to Amunix and all Third Parties is no
higher than [ ]% of Net Sales, provided that the amounts payable hereunder shall
not be reduced by the effects of this Section 3.3(c), with respect to any
Calendar Quarter, to below [ ]% on Net Sales.
(d)Royalty Term. For the Licensed Product, the “Royalty Term” shall be
determined on a country-by-country and Licensed Product-by-Licensed Product
basis, beginning upon First Commercial Sale of a particular Licensed Product in
a particular country and continuing until the latest to occur of: (i) expiration
of the last-to-expire Valid Patent Claim of an [ ] in such country; or (ii) the
[ ] anniversary of the First Commercial Sale of such Licensed Product in such
country. Upon expiration of the Royalty Term as to a Licensed Product in a
country, Naia shall have a worldwide, irrevocable, perpetual, paid up, no fee,
royalty-free, non-exclusive license, with rights of sublicense and assignable
with this Agreement under Section 9.5, under the Amunix Intellectual


18

--------------------------------------------------------------------------------





Property necessary to make, have made, develop, have developed, use, have used,
offer for sale, sell, have sold, export, import, commercialize and otherwise
exploit such Licensed Product in such country.
3.4 Royalty Payments and Reports. All royalty payments under Section 3.3
(“Royalty Payments”) shall be due and payable within [ ] ([ ]) days after the
close of the Calendar Quarter during which the corresponding Net Sales occur.
Royalty Payments will be made in U.S. Dollars to such bank account as designated
by Amunix by written notice to Naia. Together with any such payment, Naia shall
deliver a report specifying in the aggregate and on Licensed Product-by-Licensed
Product and country-by-country basis in U.S. Dollars translated from local
currency using the applicable Exchange Rate prior to calculating the royalty
payable: (i) total Net Sales amount of Licensed Products by Naia and its
Affiliates and Sublicensees; (ii) applicable Royalty Terms for each Licensed
Product being sold in each country; (iii) royalty rates applied; and (iv)
royalties accrued.
3.5    Payments; Method; Late Payment. Payments of Naia are made at the times
specified in this Agreement. All payments to Amunix will be paid in U.S. Dollars
and shall be deposited by wire transfer in immediately available funds in the
requisite amount to such bank account as Amunix may from time to time designate
by written notice to Naia. If Amunix does not receive payment of any sum due to
it on or before the due date, simple interest shall thereafter accrue on the sum
due until the date of payment at the per annum rate of [ ] percent ([ ]%) over
the then-current prime rate reported in The Wall Street Journal or the maximum
rate allowable by applicable laws, whichever is lower.
3.6    Taxes.
(a)Each Party shall be solely responsible for the payment of all taxes imposed
on its share of income arising directly or indirectly from the efforts of the
Parties under this Agreement.
(b)The Parties agree to cooperate with one another and use reasonable efforts to
reduce or eliminate tax withholding or similar obligations in respect of
royalties, milestone payments, and other payments made by Naia to Amunix under
this Agreement. To the extent Naia is required to deduct and withhold taxes on
any payment to Amunix, Naia shall pay the amounts of such taxes to the proper
governmental authority in a timely manner and promptly transmit to Amunix an
official tax certificate or other evidence of such withholding sufficient to
enable Amunix to claim such payment of taxes. Amunix shall provide Naia any tax
forms that may be reasonably necessary in order for Naia not to withhold tax or
to withhold tax at a reduced rate under an applicable bilateral income tax
treaty. Each Party shall provide the other with reasonable assistance to enable
the recovery, as permitted by applicable laws, of withholding taxes, value added
taxes, or similar obligations resulting from payments made under this Agreement,
such recovery to be for the benefit of the Party bearing such withholding tax or
value added tax. Naia shall require its Sublicensees in the Territory to
cooperate with Amunix in a manner consistent with this Section 3.6(b).
(c)If Naia is required to make a payment to Amunix that is subject to a
deduction or withholding of tax, then (i) to the extent any withholding or
deduction obligation increases as a


19

--------------------------------------------------------------------------------





result of any Change of Control by Naia, assignment of this Agreement by Naia,
intentional change of tax treatment, tax status, or jurisdiction of taxation by
action of Naia following the Existing License Effective Date, or any failure on
the part of Naia to comply with applicable laws or filing or record retention
requirements that has the effect of modifying the tax treatment of the Parties
hereto with respect to the payments made hereunder, then the sum payable by Naia
(in respect of which such deduction or withholding is required to be made) shall
be increased to the extent necessary to ensure that Amunix receives a sum equal
to the sum which it would have received had no such increased withholding or
deduction obligation arising from such action, Change of Control, assignment, or
failure to comply by Naia occurred, and (ii) otherwise, the sum payable by Naia
(in respect of which such deduction or withholding is required to be made) shall
be made to Amunix after deduction of the amount required to be so deducted or
withheld, which deducted or withheld amount shall be remitted to the proper
Governmental Authority in accordance with applicable laws.
3.7    Exchange Rate. The rate of exchange to be used in computing the amount of
currency equivalent in Dollars of Net Sales invoiced in other currencies shall
be made at the average of the closing exchange rates reported in The Wall Street
Journal over the applicable reporting period.
3.8    Records; Inspection.
(a)Naia or its Affiliates shall keep complete and accurate records of its sales
and other dispositions of Licensed Product including all records that may be
necessary for the purposes of calculating all payments due under this Agreement.
Naia or any Affiliate receiving rights under this Agreement shall make such
records available for inspection by an independent, internationally-recognized
accounting firm selected by Amunix and reasonably acceptable to Naia at Naia’s
or the relevant Affiliate’s premises on reasonable notice during regular
business hours as specified in Section 3.8(b) below.
(b)For a period of three (3) years from the end of the calendar year in which a
payment was due hereunder, upon thirty (30) days prior notice, Naia shall (and
shall require that its Affiliates and Sublicensees) make such records relating
to such payment available, during regular business hours and not more often than
once each Calendar Year, for examination by an independent certified public
accountant selected by Amunix, which shall have entered into confidentiality
agreement with Naia reasonably satisfactory to Naia, for the purposes of
verifying compliance with this Agreement and the accuracy of the records and
financial reports furnished pursuant to this Agreement. Any amounts shown to be
owed by Naia to Amunix shall be paid within thirty (30) days from the auditor’s
report, plus interest (as set forth in Section 3.5) from the original due date.
Amunix shall bear the full cost of such audit unless such audit discloses a
deficiency in Naia’s payments of greater than 10% for the period subject to such
audit, in which case Naia shall bear the reasonable cost of such audit.
3.9     Sublicensee Reports, Records and Audits. If Naia or its Affiliates grant
any Sublicenses, the agreements for such Sublicenses shall include an obligation
for the Sublicensee to (i) maintain records adequate to document and verify the
proper payments (including milestones and royalties) to be paid to Amunix in
accordance with this Article 3; (ii) provide reports with sufficient information
to allow such verification; and (iii) allow Amunix (or Naia if requested by


20

--------------------------------------------------------------------------------





Amunix) to verify the payments due (such audit right is not required to be any
stronger than that of Section 3.9).
3.10    Non-refundable, Non-creditable Payments. Except as provided herein, all
payments due under this Article 3 are non-refundable, and are not creditable
against any other payment(s) due to Amunix under this Agreement or under any
other agreement or arrangement between the Parties or any of their Affiliates.


ARTICLE 4
INTELLECTUAL PROPERTY
4.1Ownership/Inventorship.


(a)Nothing in this Agreement changes ownership of any Patents in existence as of
the Existing License Effective Date or ownership of a Party’s background
technology.
(b)Ownership of Improvements.
(i)Naia shall own all right, title and interest in and to any Naia Improvements
generated under this Agreement made by its employees, agents or contractors.
(ii)Amunix shall own all right, title and interest in and to any Amunix
Improvements regardless of inventorship. Naia and its Affiliates shall assign
and do hereby assign to Amunix its entire right, title and interest in and to
the Amunix Improvements generated under this Agreement, and agrees to take all
further actions to evidence such assignment, at Amunix’s reasonable request and
expense. Naia and its Affiliates shall disclose all Amunix Improvements to
Amunix promptly after (and in no event later than thirty (30) days after)
generation thereof. For clarity, the above assignment and disclosure obligation
applies to all Amunix Improvements generated in connection with any Naia
Sublicense Agreement by or on behalf of Naia, its Affiliates or any Sublicensee.
(iii) Amunix shall own all right, title and interest in and to any
Product-specific Patent Covering any invention conceived or reduced to practice
in Naia’s, Amunix’s, or any of either Party’s Affiliates’ or a Sublicensee’s
performance of activities pursuant to this Agreement, regardless of
inventorship. Naia and its Affiliates shall assign, and do hereby assign to
Amunix, its and their entire right, title and interest in and to
Product-specific Patents, and agree to take all further actions to evidence such
assignment, at Amunix’s reasonable request and expense. Naia and its Affiliates
shall disclose all inventions referenced in the first sentence of this Section
4.1(b)(iii) that could form the basis of claims of patent applications for
Product-specific Patents promptly after (and in no event later than thirty (30)
days after) generation of such inventions thereof. For clarity, the above
assignment and disclosure obligation applies to all Product-specific Patents
generated in connection with any Naia Sublicense Agreement by or on behalf of
Naia, its Affiliates or any Sublicensee.


21

--------------------------------------------------------------------------------





(c)Inventorship. Inventorship for patentable inventions conceived or reduced to
practice during the course of the performance of activities pursuant to this
Agreement shall be determined in accordance with United States patent laws for
determining inventorship where a choice of law is possible; otherwise the
applicable patent law in the country where patent protection is sought shall
apply.
4.2Prosecution.


(a)Prosecution Control. For purposes of this Article 4, the right of a Party to
control prosecution of a Patent shall include the right to control preparing,
filing, and prosecuting patent applications therefor, and obtaining and
maintaining any resulting Patents. Amunix shall keep Naia reasonably and
periodically updated as to the status of the Amunix Patents in writing.
(b)Right to Review and Comment. For purposes of this Article 4, references to
the right of review and comment shall mean in each case that, with the exception
of Amunix Listed Patents, for which Amunix will, except as otherwise explicitly
provided in this Agreement, have no obligations to consult with Naia regarding
prosecution, the Party in control of prosecution of a Product-specific Patent
shall use Commercially Reasonable Efforts to consult with the other Party in
good faith regarding the preparation, filing, prosecution, and maintenance of
the applicable Patents. Without limiting the foregoing, with respect to each
Product-specific Patent for which a Party or its Affiliate (or a Sublicensee, as
applicable pursuant to Section 4.2(e)) has prosecution control, such Party or
its Affiliate (or such Sublicensee, as applicable pursuant to Section 4.2(e))
will timely provide the other Party with a copy of any proposed patent
application and any proposed response or submission to any patent office at
least twenty (20) business days prior to the filing or response deadline and
will consider in good faith all comments made by the other Party with respect to
such draft response or submission. To that end, each Party and its Affiliates
(and Sublicensees, as applicable pursuant to Section 4.2(e)) will keep the other
Party reasonably informed of the status of the applicable Product-specific
Patents, including, without limitation: (A) by providing the other Party with
copies of all material communications received from or filed in patent
office(s), or received from or sent to foreign attorneys, with respect to such
filing, and (B) by providing the other Party, a reasonable time, but in any
event not less than twenty (20) business days, prior to taking or failing to
take any action that would materially affect the pendency of any such filing,
with prior written notice of such proposed action or inaction so that the other
Party has a reasonable opportunity to review and comment. In furtherance of the
foregoing requirements, each Party and its Affiliates (and Sublicensees, as
applicable pursuant to Section 4.2(e)) shall itself, or shall instruct and use
reasonable efforts to ensure that its outside patent counsel, promptly forward
to the other Party a copy of all correspondence received from or sent to any
patent office relating to the Product-specific Patents for which the other Party
has a right of review and comment, and each Party and its Affiliates (and
Sublicensees, as applicable pursuant to Section 4.2(e)) each agree to enter into
a reasonable commonality of interest agreement if deemed advisable by either
Party’s patent counsel.
(c)Amunix Improvement Patents. As of the Existing License Effective Date, Amunix
shall have the right to assume, at its expense, sole control over the
prosecution of the Patents filed that Cover Amunix Improvements (“Amunix
Improvement Patents”). Amunix will have the right to incorporate results from
the Research Program (the “Research Results”) generated pursuant


22

--------------------------------------------------------------------------------





to the Agreement to the extent necessary to enable the filing or prosecution of
Amunix Improvement Patents Covering XTEN Sequence-related inventions. Naia
agrees to cooperate with Amunix in providing such Research Results in sufficient
detail and scope to support such enablement of such applications.
(d)Naia Improvement Patents. As of the Existing License Effective Date, Naia
shall have the right to assume, at its expense, those Naia Improvement Patents
made by Naia employees, agents or contractors that Cover Naia Improvements
(“Naia Improvement Patents”). Amunix agrees to cooperate with Naia in providing
Research Results to Naia in sufficient detail and scope to support the filing or
prosecution of such Patents.
(e)Product-specific Patents.
(i)As of the Existing License Effective Date, Amunix shall have the right to
assume sole control over the prosecution of Product-specific Patents. The
foregoing notwithstanding: 1) as of October 1, 2017, Naia or its Affiliate shall
have the option to assume prosecution control of all Product-specific Patent
applications claiming priority to PCT/US2012/054941; and 2) upon the initial
dosing of a human with a Licensed Product, Naia or its Affiliate shall have the
option to assume prosecution control for all Product-specific Patents applicable
to the Licensed Product or if Naia, any Affiliate thereof, or a Sublicensee has
a market capitalization in excess of $500,000,000 (or any equivalent value in
foreign currency) or has more than 500 employees, such party, subject to Naia’s
prior written approval, shall have the option at any time to assume prosecution
control for Product-specific Patents, provided that, in the case of a
Sublicensee, such Sublicensee shall only be entitled to assume such control for
Product-specific Patents applicable to the Licensed Product(s) to which such
Sublicensee has been granted rights. Naia shall reimburse Amunix for all direct
expenses associated with the filing, prosecution, and maintenance of all
Product-specific Patents applicable to the Licensed Product for which Amunix has
prosecution control, but shall not be responsible for costs for prosecuting and
maintaining XTEN Patents.
(ii)With respect to such Product-specific Patents wherein Amunix controls
prosecution, Naia shall provide a list of recommended countries in which such
patent applications may be filed reasonably in advance of the estimated filing
date, and Amunix shall make a good-faith consideration of such recommendation,
provided that Amunix shall have no obligation to file in the countries
recommended by Naia. If, during the term of this Agreement, the Party having
prosecution control intends to allow any Product-specific Patent to lapse or to
abandon any such Product-specific Patent, the Party having prosecution control
shall notify the Party which does not have prosecution control of such intention
at least sixty (60) days prior to the date upon which such Product-specific
Patent shall lapse or become abandoned (or such shorter time as practicable),
and the non-filing Party shall thereupon have the right, but not the obligation,
to assume responsibility for the prosecution, maintenance and defense thereof
and all expenses related thereto.
(f)Post-Grant Proceedings. Amunix at its sole expense shall have the sole and
exclusive right to file, prosecute, conduct and defend any post-grant
proceedings in the U.S. or internationally of and with the Amunix Patents, and
Naia at its sole expense shall have the sole and exclusive right to file,
prosecute, and conduct and defend any post-grant proceedings in the U.S.


23

--------------------------------------------------------------------------------





or internationally of and with Naia Improvement Patents, such post-grant
proceedings to include (without limitation) interferences, inter partes
reexaminations, ex parte reexaminations, inter partes reviews, post-grant
reviews, derivation proceedings, supplemental examinations, as well as any other
post-grant proceedings available either before or after the implementation of
the America Invents Act and any other post-grant proceeding available outside of
the U.S. The Parties shall cooperate with each other in filing, prosecution, and
conducting and defending of such proceedings. The Parties shall negotiate in
good faith in order mutually agree as to which Party shall have the right to
conduct and defend any such proceedings of and with Product-specific Patents,
and the Party responsible for expenses for such conduct and defenses.
4.3Infringement.


(a)Notice. If either Party becomes aware of suspected or alleged infringement of
a Patent covering the Licensed Product by a Third Party, it shall promptly
notify the other Party.
(b)Enforcement.
(i)    Amunix Patents Other than Product-specific Patents. Amunix shall have the
sole and exclusive right to assert the Amunix Patents, other than
Product-specific Patents, to abate Third Party infringement thereof, at its sole
expense with, except as otherwise set forth in this Agreement, the full right to
any recovery. If Amunix decides not to enforce an Amunix Patent to cease such
infringement, Naia would like to enforce such Amunix Patent at its sole expense,
and if such infringement is materially damaging to Naia’s interests in the
Licensed Product or Active Moiety, the Parties shall negotiate in good faith in
order to establish the framework for Naia to enforce such Amunix Patent.
(ii)    Product-specific Patents. Naia shall have the first right, but not the
obligation, to bring (or defend) and control any action or proceeding with
respect to any infringement of a Product-specific Patent, and Amunix shall have
the right to be represented in any such action, at Amunix’s own expense and by
counsel of its own choice; provided, however, that Naia shall keep Amunix fully
informed about such action. If Naia fails to bring any such action or
proceeding, or initiate settlement negotiations, with respect to an infringement
of any Product-specific Patent within [ ] ([ ]) days following the notice of the
alleged infringement, Amunix shall have the right to bring (or defend) and
control any such action at its own expense and by counsel of its own choice, and
Naia shall have the right, at its own expense, to be represented in any such
action by counsel of its own choice. The Parties hereby agree and acknowledge
that Naia may extend its rights under this Section 4.3(b)(ii) to an Affiliate or
Sublicensee, subject to such Affiliate’s or Sublicensee’s compliance with Naia’s
obligations under this Section 4.3(b)(ii).


(iii) Naia Patents. Naia shall have the sole and exclusive right to enforce Naia
Patents with the full right to any recovery.


(iv) Cooperation. Each Party shall reasonably cooperate in any such enforcement
and, if requested by the other Party, join as a party therein, at the expense of
the


24

--------------------------------------------------------------------------------





other Party. Neither Party shall have the right to enter into any settlement or
consent to any judgment in any such litigation that adversely affects the rights
of the other Party hereunder, or that would reasonably be anticipated to
materially and adversely impact any Patents owned by the other Party (or to
which Naia is granted rights under this Agreement), without the consent of such
Party.


(v) Recovery. Any recovery realized by a Party as a result of any action or
proceeding pursuant to this Section 4.3(b), whether by way of settlement or
otherwise, shall be applied first to reimburse the documented out-of-pocket
legal expenses of the other Party incurred in connection with such action or
proceeding and not previously reimbursed by the controlling Party with respect
thereto, and second to reimburse the documented out-of-pocket legal expenses of
the Party that brought or controlled such litigation or settlement incurred in
connection with such action, proceeding, or settlement, and any remaining
amounts shall be retained by the Party that brought and controlled such action
(or entered into such settlement); provided, however, that (1) [ ] percent ([
]%) of any recovery realized by Amunix or any Affiliate thereof as a result of
any such action, proceeding, or settlement thereof (after reimbursement of the
Parties’ litigation expenses) under Section 4.3(b)(i) with respect to any
infringement of Naia’s exclusive rights to the applicable Amunix Patents shall
be paid to Naia, (2) [ ] percent ([ ]%) of any recovery realized by Naia or any
Affiliate or Sublicensee thereof as a result of any such action, proceeding, or
settlement thereof (after reimbursement of the Parties’ litigation expenses)
entered into by Naia or any Affiliate or Sublicensee thereof under Section
4.3(b)(ii) shall be paid to Amunix, and (3) [ ] percent ([ ]%) of any recovery
realized by Amunix or any Affiliate thereof as a result of any such action,
proceeding, or settlement thereof (after reimbursement of the Parties’
litigation expenses) entered into by Amunix or any Affiliate thereof under
Section 4.3(b)(ii) with respect to any infringement of Naia’s rights to such
Product-specific Patents shall be paid to Naia.


ARTICLE 5
CONFIDENTIALITY; PUBLICITY
5.1Confidentiality. During the term of this Agreement and for a period of ten
(10) years thereafter, each Party shall maintain all Confidential Information of
the other Party in trust and confidence and shall not, without the written
consent of the other Party, disclose any Confidential Information of the other
Party to any Third Party or use any Confidential Information of the other Party
for any purpose other than as provided in this Agreement. The confidentiality
obligations of this Section 5.1 shall not apply to Confidential Information to
the extent that the receiving Party can establish by competent evidence that
such Confidential Information: (a) is publicly known prior or subsequent to
disclosure without breach of confidentiality obligations by such Party or its
employees, consultants or agents; (b) was in such Party’s possession at the time
of disclosure without any restrictions on further disclosure; (c) is received by
such receiving Party, without any restrictions on further disclosure, from a
Third Party who has the lawful right to disclose it, or (d) is independently
developed by employees or agents of the receiving Party who had no access to the
disclosing Party’s Confidential Information.




25

--------------------------------------------------------------------------------





5.2Authorized Disclosure. Nothing herein shall preclude a Party from disclosing
the Confidential Information of the other Party to the extent:


(a)such disclosure is reasonably necessary (i) for the filing or prosecuting of
Patents as contemplated by this Agreement; (ii) to comply with the requirement
of regulatory authorities with respect to obtaining and maintaining Regulatory
Approval (or any pricing and reimbursement approvals) of the Licensed Product;
or (iii) for prosecuting or defending litigations as contemplated by this
Agreement;
(b)such disclosure is reasonably necessary to its employees, agents,
consultants, contractors, licensees or Sublicensees on a need-to-know basis for
the sole purpose of performing its obligations or exercising its rights under
this Agreement; provided that in each case, the disclosees are bound by written
obligations of confidentiality and non-use consistent with those contained in
this Agreement;
(c)such disclosure is reasonably necessary to any bona fide potential or actual
investor, acquirer, merger partner, or other financial or commercial partner or
their advisors for the sole purpose of evaluating an actual or potential
investment, acquisition or other business relationship; provided that in
connection with such disclosure, such Party shall inform each disclosee of the
confidential nature of such Confidential Information and cause each disclosee to
treat such Confidential Information as confidential;
(d)such disclosure is reasonably necessary to comply with applicable laws,
including regulations promulgated by applicable security exchanges, a valid
order of a court of competent jurisdiction, administrative subpoena or order.
5.3Required Disclosures. If either Party is required, pursuant to a governmental
law, regulation or order (or in a Party’s reasonable discretion to comply with
the rules of any nationally recognized securities exchange), to disclose any
Confidential Information of the other Party, the receiving Party shall have the
right to do so; provided that such Party (i) shall give whenever possible at
least five (5) business days advance written notice to the disclosing Party, or
a smaller amount if five (5) business days is not possible, (ii) shall make a
reasonable effort to assist the other Party to obtain a protective order
requiring that the Confidential Information so disclosed be used only for the
purposes for which the law or regulation required and (iii) shall use and
disclose the Confidential Information solely to the extent required by the law
or regulation.
5.4Terms of Agreement. Subject to Section 5.6, the existence of and the terms
and content of this Agreement are the Confidential Information of both Parties
and neither Party may disclose such terms except as contemplated in this Article
5.
5.5Return of Confidential Information. Promptly after the termination or
expiration of this Agreement for any reason, each Party shall return to the
other Party all tangible manifestations of such other Party’s Confidential
Information at that time in the possession of the receiving Party excluding the
Confidential Information related to continuing rights of either Party after
termination or expiration in accordance with Section 8.4(a), except that one
copy of the other Party’s Confidential Information may be retained by counsel
for compliance purposes.


26

--------------------------------------------------------------------------------





5.6Publicity. Neither Party shall (i) use the other Party’s name, logo,
likeness, trademarks or trade names or those of its Affiliates for any
advertising or promotional purposes or (ii) originate any news release or other
public announcements, written or oral, whether to the public or press,
stockholders or otherwise, relating to this Agreement, including its existence,
the subject matter to which it relates, performance under it or any of its
terms, any amendment hereto or performances hereunder, without the prior written
consent of the other Party, save only any press releases and communications that
are otherwise agreed to by the Parties, or as otherwise required by law. To the
extent that the disclosing Party requests the deletion of any Confidential
Information in the materials, the receiving Party shall delete such information.
Other than repeating information in such press release (or a subsequently
mutually agreed press release), neither Party will generate or allow any further
publicity regarding this Agreement or the transaction or research contemplated
hereunder, without giving the other Party the opportunity to review and approve
the press release, to the extent practicable with respect to legally required
disclosures. The disclosing Party shall provide the other Party with at least
ten (10) business days advance notice of the date and extent of publication of
any approved publicity. Notwithstanding the foregoing, this Agreement serves as
written approval for both Parties and their Affiliates to publicly disclose the
existence of and the subject matter of the Agreement and to identify each other
on their websites and their PowerPoint presentations.
5.7Equitable Relief. Each Party acknowledges that its breach of Article 5 of
this Agreement may cause irreparable injury to the other Party for which
monetary damages may not be an adequate remedy. Therefore, each Party shall be
entitled to seek injunctive and other appropriate equitable relief to prevent or
curtail any actual or threatened breach of the obligations relating to
Confidential Information set forth in this Article 5 by the other Party. The
rights and remedies provided to each Party in this Article 5 are cumulative and
in addition to any other rights and remedies available to such Party at law or
in equity.
ARTICLE 6
REPRESENTATIONS AND WARRANTIES
6.1Mutual. Each of Amunix and Naia hereby represents and warrants to the other
of them that the representing and warranting Party is duly organized in its
jurisdiction of incorporation; that the representing and warranting Party has
the full power and authority to enter into this Agreement; that this Agreement
is binding upon the representing and warranting Party; that this Agreement has
been duly authorized by all requisite corporate action within the representing
and warranting Party; and, as of the A&R Effective Date, that it has not
provided any notice of termination or material breach to the other Party under
the Existing License.


6.2By Amunix. Amunix hereby represents and warrants to Naia that:


(a)Amunix solely owns the Amunix Patents and solely owns, or has a valid right
to use in the manner contemplated by this Agreement, all of the Amunix
Intellectual Property. As of the A&R Effective Date, neither Amunix nor any
Affiliate thereof owns or controls, by license


27

--------------------------------------------------------------------------------





or otherwise, any Patents or Know-How, other than Amunix Intellectual Property
licensed to Naia hereunder, that is necessary to develop, use, make, sell, or
otherwise exploit Licensed Products.
(b)Amunix’s and Naia’s use of the Amunix Intellectual Property, including XTEN
Sequences, as contemplated in the Research Plan and otherwise in compliance with
the terms of this Agreement does not and will not constitute a breach of any
agreement to which Amunix is a party.
(c)(i) the Amunix Patents exist as of the Existing License Effective Date, (ii)
to Amunix’s knowledge, the use of the Amunix Patent and Amunix Intellectual
Property by the Parties as contemplated herein does not and will not infringe a
valid patent claim of any Third Party and (iii) as of the Existing License
Effective Date, [ ], Amunix is unaware of any assertion by a Third Party that
any of the Amunix Patents are invalid or unenforceable.
(d)Amunix has not previously assigned, transferred, conveyed or otherwise
encumbered its right, title and interest in Amunix Intellectual Property in any
manner that would prevent it from granting the rights, licenses and assignments
set forth in Sections 2.4 and 4.1 or bestowing other rights in this Agreement.
Neither Amunix nor any Affiliate thereof is party to any agreement, contract, or
other arrangement that conflicts with, or would be breached by, the terms of
this Agreement or Amunix’s execution hereof or compliance herewith.
6.3DISCLAIMER OF WARRANTIES. OTHER THAN THE EXPRESS WARRANTIES OF SECTIONS 6.1
AND 6.2, EACH PARTY, MAKES NO REPRESENTATIONS AND EXTENDS NO WARRANTIES OF ANY
KIND, EITHER EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY WARRANTIES
OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, WITH RESPECT TO ANY
MOIETY, TARGET, XTEN SEQUENCE LICENSED PRODUCT, TECHNOLOGY, MATERIALS, OR PATENT
RIGHTS. ADDITIONALLY, AMUNIX EXPRESSLY DISCLAIMS ANY REPRESENTATION OR WARRANTY,
EITHER EXPRESS OR IMPLIED, THAT THE MANUFACTURE, USE, SALE, OFFER FOR SALE,
IMPORT, COPYING OR DISTRIBUTION OF ANY MOIETY, TARGET, XTEN SEQUENCE LICENSED
PRODUCT, TECHNOLOGY, MATERIALS OR OTHER PRODUCT OR METHOD SUBJECT TO THIS
AGREEMENT WILL NOT INFRINGE OR MISAPPROPRIATE THE INTELLECTUAL PROPERTY RIGHTS
OF ANY THIRD PARTY, OTHER THAN THE EXPRESS WARRANTIES OF SECTIONS 6.1 AND 6.2.
ALL TECHNOLOGY AND MATERIALS PROVIDED BY AMUNIX TO NAIA PURSUANT TO THIS
AGREEMENT ARE PROVIDED “AS IS”, OTHER THAN THE EXPRESS WARRANTIES OF SECTIONS
6.1 AND 6.2.
6.4Covenants of Amunix. Amunix hereby covenants that it will not assign,
transfer, convey or otherwise encumber its right, title and interest in the XTEN
Sequences in any manner that would prevent it from granting the licenses set
forth in this Agreement and from performing its obligations under this
Agreement.
6.5Mutual Covenants.


28

--------------------------------------------------------------------------------





(a)No Debarment. In the course of the development of the Licensed Product, each
Party shall not use any employee or consultant who has been debarred by any
regulatory authority, or, to such Party’s knowledge, is the subject of debarment
proceedings by a regulatory authority. Each Party shall notify the other Party
promptly upon becoming aware that any of its employees or consultants has been
debarred or is the subject of debarment proceedings by any regulatory Authority.
(b)Compliance. Each Party and its Affiliates shall comply in all material
respects with all applicable laws in the development and commercialization of
the Licensed Product and performance of its obligations under this Agreement,
including the statutes, regulations and written directives of the FDA, the EMA
and any regulatory authority having jurisdiction in the Territory, the FD&C Act,
the Prescription Drug Marketing Act, the Federal Health Care Programs
Anti-Kickback Law, 42 USAC. 1320a-7b(b), the statutes, regulations and written
directives of Medicare, Medicaid and all other health care programs, as defined
in 42 USAC. § 1320a-7b(f), and the Foreign Corrupt Practices Act of 1977, each
as may be amended from time to time.
ARTICLE 7
INDEMNIFICATION
7.1By Amunix. Amunix hereby agrees to indemnify, defend and hold harmless
(collectively, “Indemnify”) Naia, its Sublicensees, its Affiliates and its and
their directors, officers, agents and employees (collectively, “Naia
Indemnitees”) from and against any and all liability, loss, damage or expense
(including without limitation reasonable attorneys’ fees) (collectively,
“Losses”) they may suffer as the result of Third Party claims, demands and
actions (collectively, “Third Party Claims”) to the extent arising out of or
relating to any breach of a representation or warranty made by Amunix under
Article 6, except to the extent of any Losses (i) attributable to the reckless
or intentional act or omission of any Naia Indemnitee, or (ii) for which Naia is
required to Indemnify Amunix pursuant to Section 7.2.


7.2By Naia. Naia hereby agrees to Indemnify Amunix, its Affiliates and its and
their directors, officers, agents and employees (collectively, “Amunix
Indemnitees”) from and against any and all Losses they may suffer as the result
of Third Party Claims to the extent arising out of or relating to (a) any breach
of a representation or warranty made by Naia under Article 6, and (b) Naia’s or
its Affiliate’s or Sublicensee’s research, testing, development, manufacture,
use, sale, distribution, offer for sale, import, export and/or other
commercialization of the Licensed Product (including all related claims of
product liability, personal injury, property damage or other damage), except in
each case to the extent of any Losses (i) attributable to the reckless or
intentional act or omission of any Amunix Indemnitee, or (ii) for which Amunix
is required to Indemnify Naia pursuant to Section 7.1.


7.3Procedures. Each of the foregoing agreements to Indemnify is conditioned on
the relevant Amunix Indemnitees or Naia Indemnitees (i) providing prompt written
notice of any Third Party Claim giving rise to an indemnification obligation
hereunder, (ii) permitting the indemnifying Party to assume full responsibility
to investigate, prepare for and defend against any such Third


29

--------------------------------------------------------------------------------





Party Claim, (iii) providing reasonable assistance in the defense of such claim
at the indemnifying Party’s reasonable expense, and (iv) not compromising or
settling such Third Party Claim without the indemnifying Party’s advance written
consent. If the Parties cannot agree as to the application of the foregoing
Sections 7.1 and 7.2, each may conduct separate defenses of the Third Party
Claim, and each Party reserves the right to claim indemnity from the other in
accordance with this Article 7 upon the resolution of the underlying Third Party
Claim.


7.4Limitation of Liability. EXCEPT TO THE EXTENT SUCH PARTY MAY BE REQUIRED TO
INDEMNIFY THE OTHER PARTY UNDER THIS ARTICLE 7 (INDEMNIFICATION) OR AS REGARDS A
BREACH OF A PARTY’S RESPONSIBILITIES PURSUANT TO ARTICLE 5 (CONFIDENTIALITY),
NEITHER PARTY NOR ITS RESPECTIVE AFFILIATES SHALL BE LIABLE FOR ANY SPECIAL,
INDIRECT, EXEMPLARY, CONSEQUENTIAL, PUNITIVE DAMAGES, LOST PROFITS, OR LOST
OPPORTUNITY HEREUNDER, WHETHER IN CONTRACT, WARRANTY, TORT, STRICT LIABILITY OR
OTHERWISE.
ARTICLE 8
TERM AND TERMINATION
8.1Term. The term of this Agreement shall commence on the A&R Effective Date and
shall expire on a country-by-country and Licensed Product-by-Licensed Product
basis on the expiration of the Royalty Term for each Licensed Product in each
country, in each case, unless earlier terminated by a Party as set forth below
in this Article 8.


8.2Elective Termination By Naia. Naia may terminate this Agreement in its
entirety or with respect to a Licensed Product upon sixty (60) days written
notice to Amunix.


8.3Elective Termination By Amunix. Amunix shall have the right to terminate the
Agreement upon failure to achieve any Development Stage within the applicable
Stage Period and failure to satisfy the alternative diligence conditions as set
forth in Section 2.2, above.


8.4Material Breach.


(a)Agreement in its Entirety. Either Party may terminate this Agreement for the
material breach of this Agreement by the other Party, if such breach remains
uncured sixty (60) days following notice from the nonbreaching Party to the
breaching Party specifying such breach. In case of termination under this
Section 8.4(a) by either Party, all rights and obligations of the Parties, other
than accrued rights to payments in respect of such Licensed Product (including
associated audit rights and provisions governing such payments and reports in
relation to such payments) and those that explicitly survive under Section 8.5,
shall end.
(b)Bankruptcy. This Agreement may further be terminated by either Party, by
written notice to the other Party upon filing or institution of bankruptcy,
reorganization, liquidation or receivership proceedings, or upon a general
assignment of the assets for the benefit of creditors by the other Party;
provided that in the case of any involuntary bankruptcy proceeding such right


30

--------------------------------------------------------------------------------





to terminate shall only become effective if the Party consents to the
involuntary bankruptcy or such proceeding is not dismissed within ninety (90)
days after the filing thereof.
8.5Effect of Termination of Agreement.


(a)No later than thirty (30) days after the effective date of any termination of
this Agreement, each Party shall return, cause to be returned to the other
Party, or destroy (as determined by such other Party) all Confidential
Information of the other Party, all copies thereof and all biological or
chemical materials delivered or provided by the other Party; provided, however,
that (a) each Party may retain one copy of Confidential Information received
from the other Party in its confidential files for record purposes only, and (b)
to the extent a Party is expressly granted a continuing right or license to
practice or use such Confidential Information after the termination of this
Agreement, such Party may retain the Confidential Information received from the
other Party that is expressly permitted to be used in the practice of such right
or license and use such Confidential Information pursuant to the practice of
such continuing right or license.
(b)If this Agreement is rejected by or on behalf of a Party under Article 365 of
the United States Bankruptcy Code (the “Code”), all licenses and rights to
licenses granted under or pursuant to this Agreement by the other Party to the
Party are, and shall otherwise be deemed to be, for purposes of Article 365(n)
of the Code, licenses of rights to “intellectual property” as defined under
Article 101(35A) of the Code. For the avoidance of doubt, the Parties intend
that the licenses granted by Amunix to Naia pursuant to Section 2.4 of this
Agreement are licenses of rights to “intellectual property” as defined under
Article 101 (35 A) of the Code.
(c)In the event that this Agreement is terminated or rejected by Amunix, its
receiver, its debtor-in-possession or its trustee under the Code or any other
applicable bankruptcy laws, Naia hereby elects pursuant to Article 365(n) of the
Code or any applicable foreign equivalent thereof, to retain all rights granted
to Naia under this Agreement, to the extent permitted by law.
(d)In the event that this Agreement is terminated or rejected by Naia, its
receiver, its debtor-in-possession or its trustee under the Code or any other
applicable bankruptcy laws, Amunix hereby elects pursuant to Article 365(n) of
the Code or any applicable foreign equivalent thereof, to retain all rights
granted to Amunix under this Agreement, to the extent permitted by law.
(e)If this Agreement is a terminated for any reason, provided Naia continues to
make any and all applicable payments to Amunix under and in accordance with
Article 3, Naia will have the right, for a period of one hundred twenty (120)
days after the effective date of termination to sell off any existing inventory
of Licensed Product in countries having granted Regulatory Approval as of the
effective date of termination.
(f)If this Agreement is terminated by Amunix, each sublicense granted by Naia or
any Affiliate which provides for its survival upon such termination shall
survive such termination and remain (insofar as (i) the rights thereby conferred
on such Sublicensee with respect to Amunix Intellectual Property and/or Licensed
Products are no greater than the rights conferred on Naia hereunder with respect
thereto, (ii) the obligations of Amunix thereunder upon such assignment shall be
no greater than the obligations of Amunix hereunder, and (iii) such Sublicensee
is not in


31

--------------------------------------------------------------------------------





material breach of such sublicense) in full force and effect, and be assigned to
Amunix, with Amunix as such Sublicensee’s direct licensor solely with respect
to, in the case of all of the foregoing, the Amunix Intellectual Property and
rights to Licensed Products, provided that (a) such Sublicensee’s payment
obligations with respect to its exercise of such surviving rights (but not with
respect to its exercise or enjoyment of any other rights or assets) shall, in
lieu of any payment obligations set forth in such sublicense, be the
corresponding payment obligations set forth in this Agreement (as in effect
immediately prior to the applicable termination, and which payment obligations
of such Sublicensee under such direct license from Amunix shall not terminate
upon termination of this Agreement), provided that if such sublicense is for
less than the entire Territory, then with respect to any milestone payment based
on Net Sales, such milestone payment shall be triggered based on cumulative Net
Sales in such Sublicensee’s portion of the Territory, and (b) the Sublicensee,
within thirty (30) days of Naia providing or receiving the relevant notice of
termination, provides Amunix with copy of the sublicense, which may be redacted
to the extent necessary to protect any confidential information of any Third
Party (or of such Sublicensee to the extent concerning technology other than
that licensed hereunder or not concerning the terms of the agreement including
such sublicense directly related to the technology licensed hereunder).
(g)If this Agreement is terminated by Naia, in its entirety or with respect to a
particular Licensed Product, or terminated by Amunix as a result of Naia’s
failure to diligently progress the Licensed Product through the Development
Stages in accordance with Sections 2.4 and 8.3, but in each case other than as a
result of Amunix’s breach, then upon Amunix’s written request:
(i)All rights and title to all (1) Regulatory Approvals directly concerning the
Licensed Product(s) subject to termination and (2) Intellectual Property, data,
Know-How, and tangible research, manufacturing, and clinical records, research
materials, production strains, and regulatory submissions directly and solely
related, in the case of all of the items listed in this clause (2), the Licensed
Product(s) subject to termination (and not related to any other product) that
are, in the case of (1) and (2), owned by Naia, an Affiliate thereof, or a
Sublicensee (except in the case of assignment of any Naia Sublicense Agreement
to Amunix in accordance with Section 8.5(f) above, in which case all of the
foregoing assets owned or controlled by any Sublicensees whose rights survive
such termination shall not be subject to this subsection (i)) (collectively, (1)
and (2), “Licensed Product Assets”) shall, to the extent the assignment or
transfer thereof would not breach the terms of any agreement pursuant to which
any Licensed Product Assets were obtained, be assigned to Amunix. Naia shall
assign and does hereby assign to Amunix its entire right, title and interest in
and to such Licensed Product Assets, and agrees to take all further actions to
evidence such assignment, at Amunix’s reasonable request and at Naia’s expense.
Notwithstanding the foregoing, if any of the Licensed Product Assets consist of
a license to Intellectual Property granted by a Third Party to Naia or any other
asset whose transfer or assignment to, or possession or use by, Amunix would
impose payment obligations on Naia, any Affiliate thereof, or Amunix, then Naia
shall first disclose to Amunix a copy of the applicable license agreement or the
relevant payment terms concerning such other asset, and such license agreement
or other asset shall only be assigned to Amunix if Amunix has consented in
writing to such assignment and the terms applicable thereto permit such
assignment (such a license or asset, an “Accepted Third Party Assets”).




32

--------------------------------------------------------------------------------





(ii)To the extent any such Licensed Product Assets may not be assigned to
Amunix, and with respect to any other Intellectual Property, data, Know-How,
tangible research, manufacturing, and clinical records, and research materials,
and production strains Controlled by Naia or an Affiliate thereof as of
termination and necessary to manufacture, use, sell, offer for sale or import
the Licensed Product(s) subject to such termination, Naia hereby grants Amunix a
worldwide, perpetual, irrevocable, sublicensable, exclusive license to such
Licensed Product Assets and other Intellectual Property, data, Know-How,
tangible research, manufacturing, and clinical records, and research materials,
and production strains to the extent, in each case, Controlled by Naia or an
Affiliate thereof and necessary to manufacture, use, sell, offer for sale, or
import the terminated Licensed Product(s) subject to such termination. Naia will
cooperate to provide Amunix with copies of all data, intellectual property
filings, regulatory submissions and communications, materials and know-how
relating to the terminated Licensed Product, and will provide letters to
applicable regulatory agencies evidencing the transfer of any Regulatory
Approvals (including any INDs or foreign counterparts) to Amunix.
(iii) To the extent any Naia Intellectual Property is necessary to use, make,
have made, sell, offer for sale, import or otherwise exploit the Licensed
Product(s) subject to termination, Naia hereby grants Amunix a worldwide,
perpetual, irrevocable, sublicensable non-exclusive license to practice such
Intellectual Property in the development and commercialization of such affected
Licensed Product(s).
(iv)     As soon as reasonably possible with respect to any termination of this
Agreement subject to this Section 8.5(g) (other than a termination resulting
from Amunix’s breach), the Parties shall (1) enter into reasonable good faith
negotiations concerning the commercially reasonable value of the assets
transferred, and rights licensed, to Amunix pursuant to clauses (i), (ii), and
(iii) above, which value shall, in any event, reasonably take into account the
facts and circumstances at such time and (2) use Commercially Reasonable Efforts
to reach written agreement, within ninety (90) days of such termination, on the
commercially reasonable financial consideration to be paid to Naia in exchange
for such transfers and licenses (which (q) may include upfront payments,
milestone payments, and/or royalties, as may be commercially reasonable and,
upon such written agreement or, absent such agreement, any determination of such
consideration as otherwise set forth below, (r) shall be paid to Naia by
Amunix). If the Parties are unable to reach written agreement with respect
thereto within such ninety (90) day period pursuant to the foregoing, the form
and amount of such consideration to be paid to Naia in exchange for the
performance of its obligations, and grant or transfer of rights and assets,
under this Section 8.5(g) shall, if and as requested by either Party in writing
by notice to the other Party, be determined pursuant to Section 9.2(b), and any
such determination shall be binding on the Parties. Notwithstanding anything to
the contrary, any above-referenced assignment or grant of any tangible or
intangible assets or rights to Amunix by Naia shall be made subject to any such
rights any Sublicensee whose rights to Licensed Products survive such
termination as contemplated by Section 8.5(f) may have with respect to any such
rights or assets.
(v)    In the event of any assignment of an Accepted Third Party Asset, or grant
of rights under subsection (ii) or (iii) above, under this Section 8.5(g), any
amounts that thereafter become due to any Third Parties by Amunix, Naia, or any
Affiliate thereof with respect


33

--------------------------------------------------------------------------------





to such Accepted Third Party Asset or grant of rights by Amunix’s, its
Affiliates’, or their licensees’ or sublicensees’ possession, use or exercise of
any of the foregoing, or any development, manufacture, or commercialization of
Licensed Products, by or on behalf of Amunix, any Affiliate thereof, or any
licensee, sublicensee, assignee, or transferee of any of the foregoing shall be
the responsibility of Amunix and shall be paid by Amunix to such Third Parties
in accordance with the applicable terms (in the case of the agreement imposing
such payment obligation being assigned to Amunix) or Naia in reasonably
sufficient time to enable Naia or any Affiliate thereof to comply with any such
payment obligations (in the case of the agreement imposing such payment
obligation not being assigned to Amunix), provided that, notwithstanding
anything to the contrary, in the case of any such payment obligations arising as
a result of the grant of any rights under subsection (ii) or (iii) above, Naia
shall disclose such payment obligations to Amunix as soon as reasonably possible
upon becoming aware of an impending applicable termination and the rights to
which such payment obligations correspond shall only be granted under subsection
(ii) or (iii) above to the extent Amunix elects in writing to Naia prior to such
termination to accept such grant and its corresponding payment obligations.
(h)Termination of this Agreement is without prejudice to any of the other rights
and remedies conferred on the terminating Party by this Agreement or by
applicable law.
8.6Survival in All Cases. Termination of this Agreement shall be without
prejudice to or limitation on any other remedies available nor any accrued
obligations of either Party. Sections 2.6(b), 2.4(d), 3.6, 3.8. 3.9, 4.1,
4.2(c), 4.2(d), 4.2(f), 6.3, 8.5, and 8.6 and Articles 1, 5, 7 and 9 shall
survive any expiration or termination of this Agreement.


ARTICLE 9
MISCELLANEOUS
9.1Independent Contractors. The Parties shall perform their obligations under
this Agreement as independent contractors. Nothing contained in this Agreement
shall be construed to be inconsistent with such relationship or status. This
Agreement and the Parties’ relationship in connection with it shall not
constitute, create or in any way be interpreted as a joint venture, fiduciary
relationship, partnership or agency of any kind.


9.2Dispute Resolution.


(a)    General. Except with respect to any matter subject to Section 9.2(b)
below, before filing any suit with respect to any dispute, claim or controversy
arising from or related in any way to this Agreement or the interpretation,
application, breach, termination or validity thereof, the Parties will make
senior executives of the Parties (for Amunix its CEO (or his designee having
sufficient authority), for Naia its CEO (or a designee having sufficient
authority)) available for good faith discussion over a period of not less than
thirty (30) days and make a good faith attempt to resolve the matter without
engaging in litigation.




34

--------------------------------------------------------------------------------





(b)    Termination-Related Payments. In the event the Parties are unable to
agree on the financial consideration to be paid to Naia by Amunix in exchange
for the assignments, transfers and licenses described in clauses (i), (ii), or
(iii) of Section 8.5(g) as contemplated by clause (iv) of Section 8.5(g), and,
following the period set forth therein, either Party notifies the other that it
wishes such matters to be determined pursuant to this Section 9.2(b), such
matter shall be resolved in accordance with the process set forth in Exhibit D
with the arbitrator being reasonably expert in biopharmaceutical licensing
transactions; provided, however, that after the arbitrator has made its
selection of the financial consideration as provided in Exhibit D, Amunix shall
have the right to either (a) accept such financial consideration and the Parties
would execute the agreement including such financial consideration or (b) reject
such financial consideration, in which case the Parties shall not be obligated
to execute the agreement including such financial consideration and the
licenses, transfers, and assignments by Naia to Amunix under Sections
8.5(g)(i)-(iii) shall not occur.


9.3Governing Law; Venue. This Agreement is to be construed in accordance with
and governed by the internal laws of the State of California (as permitted by
Section 1646.5 of the California Civil Code or any similar successor provision)
without giving effect to any choice of law rule that would cause the application
of the laws of any jurisdiction other than the internal laws of the State of
California to the rights and duties of the Parties. Any legal suit, action or
proceeding arising out of or relating to this Agreement shall be commenced in a
federal court in the Northern District of California or in state court in the
County of Santa Clara, California, and each Party hereto irrevocably submits to
the exclusive jurisdiction and venue of any such court in any such suit, action
or proceeding.


9.4Entire Agreement. This Agreement (including its Exhibits) sets forth all the
covenants, promises, agreements, warranties, representations, conditions and
understandings between the Parties with respect to the subject matter hereof and
supersedes and terminates all prior agreements and understandings between the
Parties with respect to such subject matter (including that certain Binding
Option Agreement between the Parties dated August 15, 2014 and the Existing
License), provided that, notwithstanding the foregoing, the Side Letter shall
remain in effect. No subsequent alteration, amendment, change or addition to
this Agreement shall be binding upon the Parties unless reduced to writing and
signed by the respective authorized officers of the Parties.


9.5Assignment. Neither Party may assign in whole or in part this Agreement
without the advance written consent of the other Party, except as set forth as
follows:


(a)Amunix may assign this Agreement in its entirety without the consent of Naia
to (i) its Affiliate; (ii) a Third Party or Affiliate which is the successor in
connection with a Change of Control of Amunix or (iii) another entity that is or
becomes the successor to all or substantially all of Amunix’s assets or business
(or that portion thereof to which this Agreement relates) in connection with the
spin-out, sale, divestiture or transfer of all or substantially all of Amunix’s
assets or business (or that portion thereof) to which this Agreement relates.
(b)Naia may assign this Agreement in its entirety without the consent of Amunix
to (i) its Affiliate; (ii) a Third Party or Affiliate which is the successor in
connection with a Change


35

--------------------------------------------------------------------------------





of Control of Naia or (iii) another entity that is or becomes the successor to
all or substantially all of Naia’s assets or business (or that portion thereof
to which this Agreement relates) in connection with the spin-out, sale,
divestiture or transfer of all or substantially all of its assets or business
(or that portion thereof to which this Agreement relates).
(c)Subject to the foregoing, this Agreement shall be binding upon and shall
inure to the benefit of the Parties and their respective successors and
permitted assigns. Any successor or assignee of rights and obligations permitted
hereunder shall, in writing to the other Party, expressly assume performance of
such rights and obligations following the applicable assignment. Any assignment
of this Agreement not made in accordance with this Agreement is prohibited
hereunder and shall be null and void. In the event of Amunix’s Change of
Control, “Amunix Intellectual Property” shall exclude any Patents and Know-How
Controlled by any successor of Amunix (or any Affiliate thereof, excluding the
Party hereto that becomes an Affiliate of the successor as a result of such
transaction) prior to the acquisition and which (i) were not obtained from Naia
or its Affiliates or (ii) Cover inventions or comprise Know-How developed
outside of and unrelated to any activities under this Agreement. In the event of
Naia’s Change of Control, “Naia Intellectual Properly” shall exclude any Patents
and Know-How Controlled by any successor of Naia (or any Affiliate thereof,
excluding the Party hereto that becomes an Affiliate of the successor as a
result of such transaction) prior to the acquisition and which (i) were not
obtained from Naia or its Affiliates or (ii) Cover inventions or comprise
Know-How developed outside of and unrelated to any activities under this
Agreement.
9.6Severability. If one or more of the provisions in this Agreement are deemed
unenforceable by law, then such provision shall be deemed stricken from this
Agreement and the remaining provisions shall continue in full force and effect.
9.7Force Majeure. Both Parties shall be excused from the performance of their
obligations under this Agreement to the extent that such performance is
prevented by a Force Majeure (defined below) and the nonperforming Party
promptly provides notice of the prevention to the other Party. Such excuse shall
be continued so long as the condition constituting Force Majeure continues and
the nonperforming Party takes reasonable efforts to remove the condition, but no
longer than six (6) months. For purposes of this Agreement, “Force Majeure”
means conditions beyond a Party’s reasonable control or ability to plan for,
including acts of God, war, terrorism, civil commotion, labor strike or
lock-out; epidemic; failure or default of public utilities or common carriers;
and destruction of production facilities or materials by fire, earthquake, storm
or like catastrophe.
9.8Notices. Any notice required or permitted to be given under this Agreement
shall be in writing, shall specifically refer to this Agreement and shall be
deemed to have been sufficiently given for all purposes if mailed by first class
certified or registered mail, postage prepaid, delivered by express delivery
service or personally delivered. Unless otherwise specified in writing, the
mailing addresses of the Parties shall be as described below.
If to Amunix:
Volker Schellenberger, Ph.D.


36

--------------------------------------------------------------------------------





President and CEO
Amunix Operating Inc.
500 Ellis Street
Mountain View, CA 94043
In the case of Naia:
Naia Rare Diseases, Inc.
c/o RDD Pharma Ltd.
8480 Honeycutt Road Suite 120
Raleigh, NC 27615
Attention: John Temperato


9.9Construction. This Agreement has been prepared jointly and shall not be
strictly construed against either Party. Ambiguities, if any, in this Agreement
shall not be construed against any Party, irrespective of which Party may be
deemed to have authored the ambiguous provision.
9.10Headings. The headings for each article and section in this Agreement have
been inserted for convenience of reference only and are not intended to limit or
expand on, nor to be used to interpret, the meaning of the language contained in
the particular article or section.
9.11Certain Conventions. Any reference in this Agreement to an Article,
subarticles, Section, paragraph, clause or Exhibit shall be deemed to be a
reference to an Article, subarticles, Section, paragraph, clause or Exhibit, of
or to, as the case may be, this Agreement, unless otherwise indicated. Unless
the context of this Agreement otherwise requires, (a) words of any gender
include each other gender; (b) words such as “herein,” “hereof,” and “hereunder”
refer to this Agreement as a whole and not merely to the particular provision in
which such words appear; (c) words using the singular shall include the plural,
and vice versa; and (d) the words “include,” “includes” and “including” shall be
deemed to be followed by the phrase “but not limited to,” “without limitation,”
“inter alia” or words of similar import, and the words “exclude,” “excludes” and
“excluding” shall be deemed to be followed by the phrase “but not limited to,”
“without limitation,” “inter alia” or words of similar import.
9.12No Waiver. Any delay in enforcing a Party’s rights under this Agreement or
any waiver as to a particular default or other matter shall not constitute a
waiver of such Party’s rights to the subsequent enforcement of its rights under
this Agreement, excepting only as to an express written and signed waiver as to
a particular matter for a particular period of time executed by an authorized
officer of the waiving Party.
9.13Costs. Each Party shall bear its own legal costs of and incidental to the
preparation, negotiation and execution of this Agreement.
9.14Performance by Affiliates. A Party may perform some or all of its
obligations under this Agreement through Affiliate(s) or may exercise some or
all of its rights under this Agreement through Affiliates. However, each Party
shall remain responsible and be guarantor of the performance by its Affiliates
and shall take reasonable steps to cause its Affiliates to comply with


37

--------------------------------------------------------------------------------





the provisions of this Agreement in connection with such performance. In
particular and without limitation, all Affiliates of a Party that receive
Confidential Information of the other Party pursuant to this Agreement shall be
governed and bound by all obligations set forth in Article 5, and shall (to
avoid doubt) be subject to the intellectual property assignment and other
intellectual property provisions of Article 4 as if they were the original Party
to this Agreement (and be deemed included in the actual Party to this Agreement
for purposes of all intellectual property-related definitions). A Party and its
Affiliates shall be jointly and severally liable for their performance under
this Agreement.
9.15Insurance. Naia shall maintain insurance from the commencement of Stage 2
and for a period of at least three (3) years after the last commercial sale of
the Licensed Product under this Agreement, or, if development of Licensed
Product ceases prior to Regulatory Approval, three (3) years after termination
of such development, with an insurer having A.M. Best’s rating of Class A-V (or
its equivalent) or higher status in an amount appropriate for its business and
products of the type that are the subject of this Agreement, and for its
obligations under this Agreement, as reasonably determined by Naia on a
country-by-country basis, but, in all cases must maintain insurance at least as
protective as that detailed in Exhibit E. Upon request, Naia shall provide
Amunix with evidence of the existence and maintenance of such insurance
coverage.
9.16Anti-Corruption. Neither Party shall perform any actions that are prohibited
by local and other anti-corruption laws (including the U.S. Foreign Corrupt
Practices Act, collectively “Anti-Corruption Laws”) that may be applicable to
one or both Parties to this Agreement. Without limiting the foregoing, neither
Party shall make any payments, or offer or transfer anything of value, to any
government official or government employee, to any political party official or
candidate for political office or to any other Third Party related to the
activities under this Agreement in a manner that would violate Anti-Corruption
Laws.


9.17Counterparts. This Agreement may be executed in one or more identical
counterparts, each of which shall be deemed to be an original, and which
collectively shall be deemed to be one and the same instrument. In addition,
signatures may be exchanged by facsimile or PDF.


[Remainder of page intentionally blank]


38

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have by duly authorized persons executed this
Agreement as of the date first set forth above.
AMUNIX PHARMACEUTICALS, INC.                NAIA RARE DISEASES, INC.
By: /s/ Angie You     By: /s/ Daniel Perez
Name: Angie You    Name: Daniel Perez
Title: CEO    Title: CEO




39

--------------------------------------------------------------------------------






EXHIBITS LIST
A – AMUNIX LISTED PATENTS
B – LEAD MOLECULE
C – XTEN SEQUENCES
D – BASEBALL ARBITRATION
E – INSURANCE




40